**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCOT-XX-XXXXXXX
                                                               30-OCT-2018
                                                               09:12 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

           IN THE MATTER OF CONTESTED CASE HEARING RE
      CONSERVATION DISTRICT USE APPLICATION (CDUA) HA-3568
    FOR THE THIRTY METER TELESCOPE AT THE MAUNA KEA SCIENCE
   RESERVE, KAʻOHE MAUKA, HĀMĀKUA, HAWAIʻI, TMK (3)404015:009
________________________________________________________________

        SCOT-XX-XXXXXXX, SCOT-XX-XXXXXXX, & SCOT-XX-XXXXXXX

        APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                  (BLNR-CC-16-002 (Agency Appeal))

                             OCTOBER 30, 2018

               RECKTENWALD, C.J., MCKENNA, J., and
  CIRCUIT JUDGE CASTAGNETTI IN PLACE OF NAKAYAMA, J., RECUSED,
   WITH POLLACK, J., CONCURRING IN PART, WITH WHOM WILSON, J.,
       JOINS AS TO PARTS I-III, AND WILSON, J., DISSENTING

           OPINION OF THE COURT BY MCKENNA, J., IN WHICH
             POLLACK, J., JOINS EXCEPT AS TO PART V.C.1

                            I.    Introduction

      These appeals were filed from a September 27, 2017 decision

of the Board of Land and Natural Resources (“BLNR”) authorizing

issuance of a Conservation District Use Permit for the Thirty

Meter Telescope near the summit of Mauna Kea.
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


         Appellant Native Hawaiian1 cultural practitioners believe

that Mauna Kea, as a sacred manifestation of their ancestry,

should be honored in its natural state and is desecrated by

development of astronomy facilities near its summit.                In

contrast, Appellees submit that telescope use is an allowed and

appropriate use of the summit area, that various measures are

being taken to reduce the impact of the TMT, and that Mauna Kea

can also be honored through the advancement of scientific

knowledge that TMT would provide.

         In this opinion, we address whether the BLNR properly

applied the law in analyzing whether a permit should be issued

for the TMT.       Upon careful consideration of the written

submissions, the applicable law, and the oral arguments, and for

the reasons explained below, we now affirm the BLNR’s decision

authorizing issuance of a Conservation District Use Permit

(“CDUP”) for the Thirty Meter Telescope (“TMT”).




1
       The term “Native Hawaiian” refers to one “whose ancestors were natives
of the Hawaiian Islands prior to 1778, without regard to blood quantum,”
while the term “native Hawaiian” refers to one with at least fifty percent
Hawaiian ancestry. Melody Kapilialoha MacKenzie & D. Kapuaʻala Sproat, A
Collective Memory of Injustice: Reclaiming Hawaiʻi’s Crown Lands Trust in
Response to Judge James S. Burns, 39 U. HAW. L. REV. 481, 528 (2017). See also
JON M. VAN DYKE, WHO OWNS THE CROWN LANDS OF HAWAIʻI? 1 n.1 (2008) (using the term
“Native Hawaiian” to “refer to all persons descended from the Polynesians who
lived in the Hawaiian Islands when Captain James Cook arrived in 1778,” and
distinguishing it from the term “native Hawaiian,” which is defined as a
person with 50 percent or more Hawaiian blood in the Hawaiian Homes
Commission Act, 1920, ch. 42, sec. 201(a)(7), 42 Stat. 108 (1921)).


                                         2
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


II.   Factual and Procedural Background

      A.   The Mauna Kea Summit

      Some Native Hawaiians, including some of the appellants,

consider Mauna Kea, which rises to an elevation of 13,796 feet

above sea level, to be an ancestor, a living family member and

progenitor of Hawaiians, born of Wākea (Sky Father) and Papa

(Earth Mother). They consider the Mauna Kea summit area, also

known as Kūkahauʻula (cluster of puʻu or cinder cones), to be a

wahi pana (storied place) and wao akua (the place where gods

reside), the realm of ancestral akua (gods, goddesses, deities)

believed to take earthly form as the puʻu, the waters of Lake

Waiau, and other significant landscape features.            The summit of

Mauna Kea is thought to touch the sky in an unique and important

way, as a piko (navel) by which connections to the ancestors are

made known to them, or as the piko hoʻokahi (the single navel),

which ensures spiritual and genealogical connections, and the

rights to the regenerative powers of all that is Hawaiʻi.             The

large number of shrines on Mauna Kea indicate that there was a

pattern of pilgrimage, “a walk upward and backward in time to

cosmological origins,” to worship the snow goddess Poliʻahu and

other akua such as Kūkahau, Līlīnoe, and Waiau.           As discussed

later, various Native Hawaiian traditional and customary

practices are derived from these beliefs, which have also led to

related contemporary cultural practices.

                                      3
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


      Before Western contact, the summit area was considered kapu

(taboo) to all but the highest chiefs and priests, and

unavailable to the general public. Archaeological research also

indicates that from as early as 1100 A.D., and continuing

through the 1700s up until the time of Western contact, Native

Hawaiians mined extremely high quality, dense, blue-black basalt

in a 4,800 acre adze quarry on the southern slopes of Mauna Kea

concentrated between 11,500 and 12,400 square feet above sea

level to produce tools to cut trees, shape canoes, and carve

other smaller items.

      B.   Development of Modern Astronomy on Mauna Kea Summit

      After statehood, in 1968, the BLNR entered into a General

Lease with the University of Hawaiʻi (“University”) for the Mauna

Kea Science Reserve (“MKSR”); the General Lease is scheduled to

terminate on December 31, 2033.           The MKSR totals 11,288 acres,

consisting of a 10,763-acre cultural and natural preserve and a

525-acre Astronomy Precinct, and includes almost all of the land

on Mauna Kea above the 12,000-foot elevation, except for certain

portions that lie within the Mauna Kea Ice Age Natural Area

Reserve (“MKIANAR”).

      The General Lease allows the University to use the MKSR as

a scientific complex and reserve.          The University began

operating the first observatory on Mauna Kea in 1968.

Thereafter, the following additional astronomical observatories

                                      4
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


became operational in the summit region of the MKSR:               the

University 2.2-meter Telescope (1970), the United Kingdom

Infrared Telescope (“UKIRT”)(1979)(now owned by the University),

the NASA Infrared Telescope Facility (operated by the

University)(1979), the Canada-France-Hawaiʻi Telescope (1979);

(5) the California Institute of Technology (“Caltech”)

Submillimeter Observatory (“CSO”)(1986), the James Clerk Maxwell

Telescope (“JCMT”)(1986)(now owned by the University), the Very

Long Baseline Array (1992), the W. M. Keck Observatory, first

phase (1992) and second phase (1996), the Subaru Observatory

(“Subaru”)(1999), the Gemini North Observatory (1999), and the

Submillimeter Array (2002).          The 4.6 mile segment of Mauna Kea

Access Road just past the Onizuka Center for International

Astronomy (also known as Hale Pōhaku),2 located at the 9,200 foot

level of Mauna Kea, is unpaved until just above 11,600 feet,

where it then extends near to the summit and loops along the Puʻu

Kea, Puʻu Hauʻoki, and other puʻu to reach existing observatories

through paved or unpaved driveways.            The roads have also

increased access to the summit area of Mauna Kea for at least

some Native Hawaiian cultural practitioners.

         Construction of these observatories and roads has had

significant cumulative adverse impacts on cultural,
2
      The University also manages the Hale Pōhaku mid-level facilities and
the Summit Access Road between Hale Pōhaku and the MKSR, including 400 yards
on either side of the road, but excluding the MKIANAR.


                                         5
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


archaeological, and historic resources in the MKSR.            The

observatories have also had significant cumulative adverse

impacts on geology, soils, and slope stability in the MKSR

because they significantly modified the preexisting terrain, the

tops of certain puʻu were flattened to accommodate observatory

foundations, and some materials removed from the puʻu were pushed

over their sides, creating steeper slopes more susceptible to

disturbance.

      In response to significant criticism raised in a 1998

audit, the University’s Board of Regents (“BOR”) adopted the

MKSR Master Plan (“Master Plan”) in 2000, which updated

management guidelines for the areas of Mauna Kea managed by the

University, including the MKSR.           The Master Plan established the

Office of Mauna Kea Management (“OMKM”), housed in the

University of Hawaiʻi at Hilo (“UHH”).          The OMKM is advised by

volunteer residents of the Big Island of the Mauna Kea

Management Board and Kahu Kū Mauna (Guardians of the Mountain)

to effectuate the Master Plan’s goals of (1) protecting

cultural, natural, educational/scientific, and recreational

resources; (2) preserving and protecting the cultural and

natural landscape; (3) preserving and managing cultural

resources and practices for future generations; (4) defining

areas for use of cultural, natural and recreational resources;

(5) protecting the right to exercise traditional cultural

                                      6
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


practices; (6) allowing for sustainable, integrated planning and

management; and (7) protecting and enhancing astronomy research.

      The Master Plan identifies five types of astronomy

development and their locations within the 525-acre Astronomy

Precinct area of the MKSR, described as Areas A through F, for

redevelopment or expansion of existing observatory facilities.

These locations include Area E, intended for development of a

next generation large telescope, such as the TMT.

      After preparation of the Master Plan, a Comprehensive

Management Plan was also finalized in April of 2009.            Various

sub-plans were also prepared, including a Cultural Resources

Management Plan and a Decommissioning Plan for the

decommissioning of existing telescopes.

C.    The TMT

      In 2003, Caltech and the University of California formed

the TMT Corporation, a California non-profit public benefit

corporation, for the purpose of fostering astronomy through

building a thirty meter telescope.         In 2008, the TMT

Corporation, in consultation with the University, began

assessing the development of the TMT in Area E, on the northwest

slope of Mauna Kea, below the summit ridge.           This location was

selected for a next generation large telescope (1) due to its

significant distance from historical and cultural sites,

including Kūkahauʻula and Lake Waiau, (2) to minimize visibility

                                      7
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


from significant cultural areas on the summit and from Waimea,

Honokaʻa and Hilo, (3) to reduce wind shear forces, (4) because

it is not a good wēkiu bug habitat, and (5) to minimize its

potential to obscure astronomical observations by existing

observatories.      On May 23, 2009, a draft Environmental Impact

Statement (“EIS”) for the TMT was published; some of the

Appellants submitted comments before issuance of the May 8, 2010

Final EIS.

      TMT International Observatory, LLC (“TIO”) was formed on

May 6, 2014 as a nonprofit organization comprised of

the Regents of the University of California, Caltech, the

National Institutes of Natural Sciences of Japan, the National

Astronomical Observatories of the Chinese Academy of Sciences,

the Department of Science and Technology of India, and the

National Research Council of Canada, and succeeded TMT

Corporation as owner of the TMT project.          TIO was formed so that

the voting power and telescope observing time could vary amongst

its members proportionate to their respective contributions to

the TMT Project.

      The TMT would be the first optical/infrared observatory of

its size to integrate adaptive optics, which corrects for image

distortion caused by the atmosphere, into its design.             The

proposed TMT project actually consists of four components, the

TMT observatory within Area E (“TMT Observatory”), an access way

                                      8
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


from the Mauna Kea Access Road (“Access Way”), upgrades to

existing transformers at the electrical substation near Hale

Pōhaku in the mid-level of Mauna Kea, and a headquarters in

Hilo.     With respect to construction of the TMT Observatory, the

observatory dome, support building, and the area disturbed

during construction would be about five acres (“the TMT

Observatory site”).        The issues on appeal in this case focus on

the proposed TMT Observatory and Access Way.

      The ground surface of the proposed TMT Observatory is 600

feet below the summit ridge.         The proposed TMT Observatory would

have a total height of roughly 180 feet above that ground

surface, with an exterior radius of 108 feet and a dome shutter

102.5 feet in diameter.

      Conservation District Use Application (“CDUA”) HA-3568 for

the TMT was originally submitted on September 2, 2010.               The BLNR

initially granted a CDUP on April 12, 2013.             In our December 2,

2015 opinion in Mauna Kea Anaina Hou v. Bd. of Land & Nat. Res.,

136 Hawaiʻi 376, 363 P.3d 224 (2015) (“Mauna Kea I”), we vacated

the Circuit Court of the Third Circuit’s May 5, 2014 order

affirming the BLNR’s issuance of the first CDUP.              We held that

the BLNR’s approval of a CDUP before conducting a contested case

hearing violated the due process rights of parties with standing

to assert Native Hawaiian traditional and customary rights.

Mauna Kea I, 136 Hawaiʻi at 390-91, 363 P.3d at 238-39.               We also

                                        9
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


held that a state agency must perform its functions in a manner

that fulfills the State’s affirmative obligations under the

Hawaiʻi Constitution.      Mauna Kea I, 136 Hawaiʻi at 414, 363 P.3d

at 262 (Pollack, J., concurring, in which Wilson, J., joined,

and McKenna, J., joined as to Part IV).          We therefore ordered a

remand to the BLNR for a contested case hearing before the Board

or a new hearing officer.       Mauna Kea I, 136 Hawaiʻi at 399, 363
P.3d at 247.

      On remand, the BLNR appointed a hearing officer, retired

Third Circuit judge Riki May Amano (“Hearing Officer” or

“Amano”), who conducted a contested case hearing over forty-four

days, on the following dates in 2016 and 2017:           October 20, 24-

27, and 31; November 2 and 15-16; December 1-2, 5-6, 8, 12-13,

16, and 19- 20; January 3-5, 9-12, 19, 23-26, and 30-31;

February 13-16, 21-23, and 27-28; and March 1-2.            The Hearing

Officer issued her “Proposed Findings of Fact, Conclusions of

Law, and Decision and Order” on July 26, 2017.

      After submission of exceptions to the proposed decision and

responses to the exceptions and oral arguments, on September 27,

2017, the BLNR issued its 271-page Findings of Fact, Conclusions

of Law and Decision and Order (“BLNR Decision and Order”)

containing 1070 Findings of Fact (“FOF” singular or “FOFs”




                                     10
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


plural) and 512 Conclusions of Law (“COL” singular or “COLs”

plural).3

         Five of seven board members, BLNR Chairperson Case and

members James A. Gomes, Thomas H. Oi, Samuel “Ohu” Gon III, and

Christopher Yuen signed the BLNR Decision and Order to indicate

agreement.       Members Stanley H. Roehrig and Keith “Keone” Downing

signed with the notation “I do not concur[.]”

         Pursuant to Act 48 of 2016,4 direct appeals were filed to

this court.5



3
      Due to the length of the BLNR Decision and Order, many of the specific
FOFs, COLs, and CDUP conditions referenced in this opinion are not quoted.
The entire BLNR Decision and Order is available on-line at
https://perma.cc/H49Z-XN7B.
4
      Act 48 of 2016, effective August 1, 2016, added Hawaiʻi Revised Statutes
§ 183C-9 to make final decisions and orders from contested cases concerning
conservation districts directly appealable to this court. 2016 Haw. Sess.
Laws Act 48, §§ 2 & 14 at 76, 82.
5
      In SCOT-XX-XXXXXXX, the appellants are Petitioners-Appellants Mauna Kea
Anaina Hou (“MKAH”) and its President Kealoha Pisciotta, Clarence Kukauakahi
Ching, Flores-Case ʻOhana, Deborah J. Ward, Paul K. Neves, and KAHEA: The
Hawaiian Environmental Alliance (collectively the “MKAH Appellants”). The
MKAH Appellants’ previous appeal resulted in our December 2, 2015 opinion in
Mauna Kea I. SCOT-XX-XXXXXXX was filed by Intervenor-Appellant Temple of
Lono (“Appellant Temple of Lono” or “Temple”). SCOT-XX-XXXXXXX was filed by
Intervenors-Appellants Mehana Kihoi, Joseph Kualiʻi Camara, Leinaʻala
Sleightholm, Kalikolehua Kanaele, Tiffnie Kakalia, Brannon Kamahana Kealoha,
Cindy Freitas, William Freitas (“Kihoi Appellants”), and Intervenor-Appellant
Harry Fergerstrom (“Appellant Fergerstrom”). The appellees are the BLNR, the
State of Hawaiʻi Department of Land and Natural Resources (“DLNR”), the State
of Hawaiʻi (the “State”), and Suzanne D. Case (“Case”), in her official
capacity as Chair of the BLNR (usually collectively referred to as the
“BLNR”), and the University of Hawaiʻi at Hilo (“UHH”). Intervenors-appellees
are TMT International Observatory, LLC (“TIO”) and Perpetuating Unique
Educational Opportunities, Inc. (“PUEO”). A fourth appeal, SCOT-XX-XXXXXXX,
filed on October 10, 2017, by Intervenor-Appellant Dwight J. Vicente, was
dismissed on March 15, 2018 based on a failure to file an opening brief after
notice was provided.



                                        11
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


                         III.   Points of Error on Appeal

         The great majority of the BLNR’s FOFs and COLs are not

challenged on appeal.           The points of error that are alleged on

appeal by the various Appellants are categorized and summarized

as follows:6

              A.    Disqualification Issues

                    1.      Whether the BLNR erred by refusing to
                            disqualify Amano as the Hearing Officer based
                            on her family membership in the ʻImiloa
                            Astronomy Center;

                    2.      Whether the BLNR erred by refusing to
                            disqualify Deputy Attorneys General who had
                            advised the BLNR in Mauna Kea I from continuing
                            to advise the Hearing Officer and the BLNR in
                            the contested case hearing after remand;

                    3.      Whether the BLNR erred by overruling objections
                            to the participation of BLNR members Yuen and
                            Gon in the contested case hearing after remand.

              B.    Native Hawaiian Rights Issues

                    1.      Whether the BLNR fulfilled its duties under
                            Article XII, Section 7 and Kā Paʻakai o Ka ʻĀina
                            v. Land Use Commission;

                    2.      Whether the BLNR erred in concluding that the
                            Hawaiʻi Constitution does not protect
                            contemporary native Hawaiian cultural
                            practices;

                    3.      Whether the TMT Project violates religious
                            exercise rights of Native Hawaiians protected
                            by federal statutes;

                    4.      Whether the Hearing Officer should have allowed
                            briefing and a hearing on a motion to
                            disqualify UHH as applicant based on its
                            alleged hostility toward the traditional
                            Hawaiian faith;



6
      Various appellants raise various issues on appeal, some which are
duplicated by other appellants and some of which are asserted by only one
appellant. Appellants raising the various issues are sometimes identified.


                                          12
**   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


                5.    Whether the Hearing Officer should have allowed
                      briefing and a hearing on a motion to dismiss
                      based on violation of the desecration statute
                      of the Hawaiʻi Penal Code;

                6.    Whether the Hearing Officer should have
                      excluded challenges to the legal status of the
                      State of Hawaiʻi and its ownership of Mauna Kea
                      as well as the existence of the Kingdom of
                      Hawaiʻi.

          C.    Public Trust and Land Use Issues

                1.    Whether the TMT Project violates Article XI,
                      Section 1 of the Hawaiʻi Constitution and
                      public trust principles;

                2.    Whether conditions of Hawaiʻi
                      Administrative Rules (“HAR”) § 13-5-30(c)
                      (1994) for issuance of a CDUP were satisfied.

          D.    Other Procedural Issues
                1.    Whether the original CDUA should have been
                      stricken and a new CDUA required;

                2.    What the nature of the proceeding was below,
                      and whether there is an appropriate record on
                      appeal;

                3.    Whether TIO and PUEO should have been admitted
                      as parties;

                4.    Whether the Hearing Officer’s scheduling of
                      presentations by the parties violated
                      Appellants’ due process rights;

                5.    Whether the Hearing Officer improperly failed
                      to issue final orders in a timely fashion;

                6.    Whether the Hearing Officer improperly failed
                      to provide reasoned explanations for her
                      orders;

                7.    Whether the Hearing Officer improperly failed
                      to provide required rulings and explanations
                      for thousands of proposed findings of fact;

                8.    Whether the entire proceeding was not
                      legitimate.




                                    13
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


                           IV.   Standards of Review

      The standards for reviewing each of the points of error

alleged on appeal are set out in Hawaiʻi Revised Statutes (“HRS”)

§ 91–14(g) (2012 & Supp. 2016), “Judicial review of contested

cases,” which provides as follows:

           (g) Upon review of the record the court may affirm the decision
           of the agency or remand the case with instructions for further
           proceedings; or it may reverse or modify the decision and order
           if the substantial rights of the petitioners may have been
           prejudiced because the administrative findings, conclusions,
           decisions, or orders are:
           (1) In violation of constitutional or statutory provisions;
           (2) In excess of the statutory authority or jurisdiction of the
           agency;
           (3) Made upon unlawful procedure;
           (4) Affected by other error of law;
           (5) Clearly erroneous in view of the reliable, probative, and
           substantial evidence on the whole record; or
           (6) Arbitrary, or capricious, or characterized by abuse of
           discretion or clearly unwarranted exercise of discretion.

      Under HRS § 91–14(g), conclusions of law are reviewable

under subsections (1), (2), and (4); questions regarding

procedural defects are reviewable under subsection (3); findings

of fact are reviewable under subsection (5); and an agency’s

exercise of discretion is reviewable under subsection (6).                 Save

Diamond Head Waters LLC v. Hans Hedemann Surf, Inc., 121 Hawaiʻi

16, 24–25, 211 P.3d 74, 82–83 (2009).

      Pursuant to HRS § 91–14(g), an agency’s conclusions of law

are reviewed de novo.      United Pub. Workers, AFSCME, Local 646,

AFL–CIO v. Hanneman, 106 Hawaiʻi 359, 363, 105 P.3d 236, 240

(2005).




                                     14
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


         An agency’s exercise of discretion will not be overturned

unless arbitrary, or capricious, or characterized by a clearly

unwarranted exercise of discretion.            Paul’s Elec. Serv. Inc. v.

Befitel, 104 Hawaiʻi 412, 417, 91 P.3d 494, 499 (2004)

(citing HRS § 91–14(g)(6)).

         In the next section, we analyze each point of error based

on the applicable standard of appellate review.7              We provide

additional factual and procedural background information as

appropriate.

               V.    Discussion of Points of Error on Appeal

A.       Disqualification Issues

         1.    Whether the BLNR erred by refusing to disqualify
               Amano as the Hearing Officer based on her family
               membership in the ʻImiloa Astronomy Center

               a.    Background

         Appellants assert that the BLNR erred by refusing to

disqualify Amano as the Hearing Officer based on her family

membership in the ʻImiloa Astronomy Center (“ʻImiloa”).               After

our remand in Mauna Kea I, the BLNR delegated the conduct of the

contested case hearing to a hearing officer, pursuant to HAR §

13-1-32(b) (2009), and through the procurement process of HRS §

103D-304 (2012).        The BLNR appointed a committee of three,

consisting of retired Hawaiʻi Supreme Court Associate Justice


7
         Some points of error are addressed in footnotes.


                                        15
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


James E. Duffy, Jr., Deputy Attorney General Stella Kam, and

BLNR Member Christopher Yuen, to evaluate hearing officer

applicants.       The BLNR issued Minute Order No. 1, attaching

Amano’s disclosure statement as Exhibit 1 and setting a deadline

for any objections to her appointment.

         Appellants objected to Amano’s selection, citing Mauna Kea

I, 136 Hawaiʻi at 389, 363 P.3d at 237 (“[J]ustice can perform

its high function in the best way only if it satisfies the

appearance of justice.” (quoting Sifagaloa v. Bd. of Trs. of the

Emps. Ret. Sys., 74 Haw. 181, 189, 840 P.2d 367, 371 (1992))

(emphasis omitted).         They argued Amano could not be impartial

because she was a dues paying member of ʻImiloa, which is a part

of UHH.      They pointed out that TIO is listed on the website as a

corporate member of ʻImiloa, and that ʻImiloa had benefited and

would benefit from the TMT Project, as it was among the

recipients of over $100,000 in contributions to outreach

activities already made by TIO,8 and, as stated in the Final EIS,

the TMT Project “will work with . . . ʻImiloa to develop exhibits

that reflect the nationally-recognized natural resources” of the

area.


8
      It is unclear how much ʻImiloa received of the over $100,000, but
according to the Final EIS, these amounts were contributed from 2008-10 and
other recipients included the Akamai Intern program, the Waiākea High School
Robotics program, the IfA Elementary School Robotics program, the Journey to
the Universe program, Kona teachers’ workshops, a DOE mentoring program
workshop, and intern employment.


                                        16
    **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


         Amano then filed a supplemental disclosure stating she had

been unaware that ʻImiloa was connected to UHH and that it had

not crossed her mind that ʻImiloa was or could be connected to

the instant case.        She further stated that her family membership

to ʻImiloa had been active since April 2008 with annual dues of

$85, and it was set to expire and would not be renewed.                She

indicated she had visited ʻImiloa five to six times since 2008

and had used the 10% restaurant and gift shop discount an

average of three times per year.             She also stated that when she

and her husband joined ʻImiloa, it seemed to them like a

membership-based cultural organization like the Japanese

Cultural Center of Hawaiʻi and the Bishop Museum on Oʻahu.

         Appellants filed supplemental objections additionally

arguing that the membership reflected Amano’s personal and

financial support of the astronomy mission of UHH, which

includes development of the TMT Project.             Appellants asserted

that, at minimum, an appearance of a conflict or an appearance

of impropriety existed, requiring disqualification.9

         In Minute Order No. 4, the BLNR denied the objections,

ruling that the membership does not confer a right to

participate in ʻImiloa’s governance.           The BLNR noted that in

9
      Appellants also argued below and on appeal standards governing an
arbitrator’s duties of disclosure under HRS Chapter 658A, which do not apply
and are not further discussed.



                                        17
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


accordance with Sussel v. City & Cty. of Honolulu Civil Serv.

Comm’n, 71 Haw. 101, 108, 784 P.2d 867, 871 (1989),

administrative adjudicators are disqualified for an “appearance

of impropriety,” which is similar to the standard for the

disqualification of judges.            The BLNR noted that Hawaiʻi Revised

Code of Judicial Conduct (“HRCJC”) Rule 2.11(a) (2014) requires

disqualification of a judge if “the judge’s impartiality might

reasonably be questioned.”10           The BLNR reasoned that even if

10
          HRCJC Rule 2.11(a)(2)(A) and (C) (2014) provide:

                       Subject to the rule of necessity, a judge shall
                disqualify or recuse himself or herself in any proceeding
                in which the judge’s impartiality* might reasonably be
                questioned, including but not limited to the following
                circumstances:
                . . . .
                (2) The judge knows* that the judge, the judge’s spouse or
                domestic partner,* or a person within the third degree of
                relationship* to either of them, or the spouse or domestic
                partner* of such a person is:
                       (A) a party to the proceeding, or an officer,
                director, general partner, managing member, or trustee of a
                party;
                . . . .
                       (C) a person who has more than a de minimis* interest
                that could be substantially affected by the
                proceeding. . . .

          The starred terms are defined as follows:

                      *“Impartiality” means “absence of bias or prejudice in
                favor of, or against, particular parties or classes of parties,
                as well as maintenance of an open mind in considering issues that
                come or may come before a judge.” “Knows” means “actual
                knowledge of the fact in question. A person’s knowledge may be
                inferred from circumstances.” “Third degree of relationship”
                “includes the following persons related to the judge by blood or
                marriage: great-grandparent, grandparent, parent, uncle, aunt,
                brother, sister, child, grandchild, great-grandchild, nephew, and
                niece.” “De minimus” in the context of interests pertaining to
                disqualification of a judge, means “an insignificant interest
                that could not raise a reasonable question regarding the judge’s
                impartiality.” “Terminology,” HRCJC.


                                          18
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


ʻImiloa was classified as a party based on its affiliation with

UHH, the Hearing Officer’s family membership did not create the

fiduciary or managerial relationship between an adjudicator and

party precluded by HRCJC Rule 2.11(a)(2)(A).               The BLNR opined

that no reasonable person would infer that the possible benefits

from the membership would cause Amano not to be impartial.                     The

BLNR concluded that the membership was a “de minimus” interest

under HRCJC Rule 2.11(a)(2)(C)11 that did not rise to the level

of an “appearance of impropriety.”             The BNLR characterized

Amano’s membership as akin to a museum membership, not a

membership in an advocacy group.

          The BLNR also concluded that the membership “does not

remotely resemble the prejudgment found objectionable in . . .

[Mauna Kea I]” where the BLNR had voted on the merits of the

CDUA before holding the contested case hearing.               It ruled that

Amano’s membership did not show personal and financial support

of the astronomy mission at UHH.              It also ruled that exposure to

ʻImiloa’s exhibits about astronomy on Mauna Kea did not imply

prejudgment, and that the Hearing Officer’s entitlement to a

“presumption of honesty and integrity” remained intact.                 The

BLNR also accepted Amano’s representation and found that Amano




11
          See supra note 10.


                                         19
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


did not know ʻImiloa was part of UHH or that it had any

connection with the CDUA.

      The BLNR also discussed whether it should exercise its

discretion to replace the Hearing Officer despite a lack of

grounds for disqualification.        It declined to do so because

Amano had been selected as the most qualified applicant by the

committee.

      Appellants filed a motion for reconsideration.           Both UHH

and TIO responded that the motion should be denied on the

merits, but to preemptively eliminate any basis for further

delays and appeals, they requested that an alternative hearing

officer be appointed.      The BLNR denied the motion, stating it

would be nearly impossible to find a hearing officer who

subjectively appears fair to every possible person interested in

the TMT Project.     The BLNR also noted that the Appellants had

not objected to Amano’s disclosed involvement in mediating

employment disputes involving UHH, which arguably demonstrated

more substantive connections to UHH.

      Appellants filed a motion for reconsideration.           Both UHH

and TIO responded that the motion should be denied on the

merits, but to preemptively eliminate any basis for further

delays and appeals, they requested that an alternative hearing

officer be appointed.      The BLNR denied the motion, stating it

would be nearly impossible to find a hearing officer who

                                     20
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


subjectively appears fair to every possible person interested in

the TMT Project.     The BLNR also noted that the Appellants had

not objected to Amano’s disclosed involvement in mediating

employment disputes involving UHH, which arguably demonstrated

more substantive connections to UHH.

      Appellants later filed a renewed motion to disqualify,

asserting Amano should be disqualified because Amano (1) had not

ruled on Appellants’ motions to disqualify the BLNR’s and the

Hearing Officer’s counsel and to strike the CDUA and/or for

summary judgment, (2) allegedly disregarded cultural protocol in

accessing Mauna Kea during the site visit, (3) was escorted to

the restroom by armed and uniformed DLNR Enforcement (“DOCARE”)

officers who stood guard at hearings, showing her fear of the

parties, (4) had allegedly ridden in a vehicle with a UHH

employee for the site visit, (5) had a connection to Deputy

Attorney General Harvey Henderson, and (6) did not require UHH

to disclose witness statements, exhibits, and position

statements before the Appellants’ deadlines.

      The renewed motion was also denied by the BLNR.           With

respect to the new arguments, the BLNR ruled: (1) the lack of a

ruling on two motions, out of more than fifty filed by the

parties, did not evidence an appearance of impropriety; (2) not

following Appellants’ proposed site visit route also did not

evidence an appearance of impropriety; (3) the presence of

                                     21
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


DOCARE officers did not evidence bias, as the officers protect

the safety of everyone present; (4) Amano had been driven on the

site visit by a DOCARE officer, not a UHH employee; (5) Amano’s

connection with Henderson did not evidence bias, as her

connection was limited to having attended law school with his

wife, who was also a member of the Board of Governors of Maximum

Legal Services Corporation, for which Amano served as Executive

Director; and (6) there was no evidence of bias based on Amano’s

setting of deadlines.

           b.      Analysis

      On appeal, the parties repeat the arguments they made

below.    Preliminarily, Appellants’ additional argument, that

UHH and TIO should be judicially estopped from arguing that the

BLNR did not err in denying disqualification, lacks merit.                 The

issue on appeal is whether Amano should have been disqualified.

Judicial estoppel prohibits parties from taking inconsistent

positions.      Lee v. Puamana Cmty. Ass’n, 109 Hawaiʻi 561, 575–76,

128 P.3d 874, 888–89 (2006).       UHH and TIO have consistently

argued that there was no basis for disqualification; thus,

judicial estoppel does not apply.

      Turning to the merits, we review the alleged due process

violation de novo, but we are bound by relevant factual findings

made by the BLNR unless they are clearly erroneous.            The BLNR

found that Amano did not know ʻImiloa was part of UHH or that it

                                     22
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


had any connection with the TMT application, that ʻImiloa

membership is akin to a museum membership and is not a

membership in an advocacy group, that the membership does not

confer a right to participate in ʻImiloa’s governance, that the

membership did not show personal and financial support of the

astronomy mission at UHH, and that exposure to ʻImiloa’s exhibits

about astronomy on Mauna Kea did not imply prejudgment.               These

findings are not clearly erroneous.           The BLNR also ruled that no

reasonable person would infer that the possible benefits from

the membership would cause Amano not to be impartial.               These

rulings of law are not wrong.

      With respect to the applicable law, the BLNR properly

concluded that “an administrative adjudicator should [not] be

allowed to sit with impunity in a case where the circumstances

fairly give rise to an appearance of impropriety and reasonably

cast suspicion on [the adjudicator’s] impartiality.”              Sussel, 71
Haw. at 109, 784 P.2d at 871 (citation omitted), and that

administrative adjudicators are held to the same standard as

judges.     The BLNR also concluded that, like judges,

administrators serving as adjudicators are presumed to be

unbiased.      Sifagaloa, 74 Haw. at 192, 840 P.2d at 372, and that

this presumption is rebutted only by a showing of a

disqualifying interest, either pecuniary or institutional, or

both.     See id.

                                       23
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


      The BLNR applied the correct test for impropriety:              whether

a reasonable person knowing all the facts would doubt the

impartiality of Amano, or whether the circumstances would cause

a reasonable person to question Amano’s impartiality.               We agree

that the circumstances of this case did not rebut the

presumption that Amano would be capable of impartially

performing her duties.        Amano’s connection to ʻImiloa was too

attenuated, as her connection was not shown to be anything other

than a membership, no different than a membership of a member of

the general public.        The membership did not represent an unusual

commitment to ʻImiloa, different from what any other member might

have.     Membership alone does not lead to a conclusion that a

member supports a mission to build the TMT, even assuming that

this is ʻImiloa’s mission.         No disqualifying interest was shown

and the circumstances did not fairly give rise to an appearance

of impropriety and reasonably cast suspicion on her

impartiality. For the reasons given by the BLNR, the bases for

disqualification asserted in the renewed motion for

reconsideration are also without merit.            Therefore, there was no

error in the denial of the requests to disqualify the Hearing

Officer.




                                       24
 **    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


       2.   Whether the BLNR erred by refusing to disqualify
            Deputy Attorneys General who had advised the BLNR in
            Mauna Kea I from continuing to advise the Hearing
            Officer and the BLNR in the contested case hearing
            after remand.

       MKAH Appellants assert that the BLNR erred by denying their

motion to disqualify Deputy Attorneys General Julie China and

William Wynhoff (collectively “the DAGs”), who had represented

the BLNR in the first appeal leading to Mauna Kea I.             Appellants

argue these DAGs should have been disqualified based on White v.

Bd. of Educ., 54 Haw. 10, 501 P.2d 358 (1972).            They also assert

the DAGs should have been disqualified because they conferred

with UHH and TIO attorneys during the pendency of the appeal in

Mauna Kea I regarding arrests and prosecution of individuals on

Mauna Kea.

       In White, a public school teacher requested a hearing due

to a proposal to terminate her employment. 54 Haw. at 11, 501

P.2d at 360.     After the hearing officer had prepared proposed

findings of fact and conclusions of law, the deputy attorney

general who had represented the Superintendent of Education in

the adversary hearing against the teacher advised the Board of

Education as decision maker with respect to the hearing

officer’s findings and conclusions. 54 Haw. at 16, 501 P.2d at

363.    We held that a deputy attorney general who had acted as

counsel for the Superintendent against the teacher in the



                                      25
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


adversary hearing should not have been consulted by the Board in

its decision making capacity.            Id.

          White is distinguishable.       With respect to the issues in

this case, the DAGs advised and represented the DLNR, BLNR, and

the Hearing Officer in their adjudicative capacities and not as

adversaries of the Appellants.12            Appellants also assert the DAGs

should also have been disqualified because they conferred with

counsel for UHH and TIO regarding the arrests and prosecution of

protesters on Mauna Kea.           As argued by the BLNR, however, it is

the DAGs’ duty “to administer and render legal services to . . .

the State departments and offices as the governor may direct.”

State v. Klattenhoff, 71 Hawaiʻi 598, 602, 801 P.2d 548, 550

(1990), abrogated on other grounds by State v. Walton, 133

Hawaiʻi 66, 324 P.3d 876 (2014).              It is also their duty to “give

advice and counsel to the heads of departments . . . and other

public officers, in all matters connected with their public

duties, and otherwise aid and assist them in every way requisite

to enable them to perform their duties faithfully.” HRS § 28-4

(1993).       The DAGs had a duty to advise the BLNR with respect to

legal issues regarding possible conferral of trespassing charges

12
      The Intermediate Court of Appeals made a similar distinction in
Kilakila ʻO Haleakalā v. Bd. of Land & Nat. Res., No. CAAP-13-3065, 2014 WL
5326757 (App. Oct. 17, 2014)(mem.), in affirming the BLNR’s denial of
Kilakila’s motion to disqualify the deputy attorney general who had
represented the BLNR in an adjudicative capacity in both proceedings.
Kilakila, mem. op. at 38–39, 2014 WL 5326757, at *25.



                                         26
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


to county prosecutors.      These legal issues differ from the

issues involved in this appeal as to whether a CDUP should have

been granted.

      Therefore, even if the DAGs represented the BLNR in an

adversarial position as to whether to confer trespassing charges

to county prosecutors regarding Mauna Kea protests, the

adversarial representation was not with respect to whether a

CDUP should have been authorized after the remand.            Indeed, as

the BLNR points out, if the BLNR had determined that no CDUP

should issue, the DAGs would have been responsible for defending

that decision.

      The DAGs have always been required to assist the BLNR in a

manner to enable the Board to perform its duties faithfully.

Their duty never changed, and they have consistently represented

the interests of the BLNR.       This differs from White, in which

the deputy attorney general first represented the

Superintendent, then the BOE, who could have had differing

interests.

      For all of these reasons, the BLNR did not err in denying

Appellants’ motion to disqualify based on White.

      3.   Whether the BLNR erred by overruling objections to the
           participation of BLNR members Yuen and Gon in the
           contested case hearing after remand.

      Appellants argue that the BLNR committed a due process

violation by overruling their objections to the participation of

                                     27
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


BLNR members Christopher Yuen (“Yuen”) and Samuel Gon (“Gon”) in

the proceedings after remand.        Due process requires

disqualification where “circumstances fairly give rise to an

appearance of impropriety and reasonably cast suspicion on the

adjudicator’s impartiality.”       Kilakila ʻO Haleakalā v. Bd. of

Land & Nat. Res., 138 Hawaiʻi 383, 425, 382 P.3d 195, 237 (2016)

(“Kilakila III”) (Pollack, J., dissenting) (citations omitted).

The test for prejudgment in an agency context is “whether a

disinterested observer may conclude that (the agency) has in

some measure adjudged the facts as well as the law . . . in

advance of hearing the matter.”        Mauna Kea I, 136 Hawaiʻi at 395,

363 P.3d 243 (citation omitted).          As noted earlier,

administrative adjudicators are, however, entitled to a

“presumption of honesty and integrity.”          Sifagaloa, 74 Haw. at

193, 840 P.2d at 372.

           a.     Yuen’s participation

      Soon after the Hearing Officer was appointed, Appellants

filed objections asserting Yuen should be disqualified.             By

Minute Order No. 9 dated June 3, 2016, the BLNR overruled these

objections.     On appeal, Appellants’ reassert their arguments

below regarding Yuen’s participation.          Appellants point to a

1998 interview of Yuen published online by environment-

hawaii.org in which Yuen made statements regarding Mauna Kea,

which Appellants characterize as “strong and favorable opinions

                                     28
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


and positions of future telescope development.”           Specifically,

Appellants take issue with the following statements made by Yuen

during the interview:

                 For all the criticism and the auditors [sic] report —
           I just don’t see a lot of harm that’s been done to those
           resources [historic sites, archaeological sites, bug
           communities, cleanliness of the area, public safety issues,
           some culturally significant areas] by the astronomy
           facilities being put up there and with all this activity in
           the last 20—25 years.

           . . . .

                 The auditor’s report was critical. There were some
           delays. The big archaeological study was late, certainly
           the arthropod study was delayed. But if you try to
           identify what has gone wrong — has something been destroyed
           or lost? Again, apart from just the thing that you have
           all those domes sticking up there, it’s been done in a
           pretty responsible way.

                 There are people that don’t like having all those
           buildings up there — which is a valid point of view, but
           the basic decision was made almost 20 years ago. And,
           honestly, I don’t see what difference it would make to have
           a few more telescopes up there as long as you site them
           properly. It doesn’t make a qualitative change in the
           mountaintop if you do that.

      The MKAH Appellants focus on two lines to assert Yuen had

prejudged the CDUA: “[H]onestly, I don’t see what difference it

would make to have a few more telescopes up there as long as you

site them properly.      It doesn’t make a qualitative change in the

mountaintop if you do that.”

      Yuen’s comments, however, also contained criticism of

telescope projects.      The quotation above contains his comments

delays in completing studies.        He also criticized the manner in

which the Subaru telescope had been constructed, which involved

the grading out of puʻu and potential destruction of bug

                                     29
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


habitats.        He also stated that Mauna Kea “is a very important,

prominent place” and that individuals who “don’t like having all

those buildings up there” had a “valid point of view.”                 He

opined that, unfortunately, the State had already irrevocably

changed the landscape nearly twenty years ago when it first

allowed telescopes.          He also stated that any future telescope

project would need, at minimum, to be “site[d] . . . properly,”

meet the demands of good stewardship, and leave intact habitat

and archaeological and cultural sites.

          Thus, Yuen’s comments, made in 1998, did not indicate he

would approve all future telescope applications.                In the context

of the entirety of Yuen’s comments, the BLNR did not err in

ruling that the circumstances did not fairly give rise to an

appearance of impropriety and did not reasonably cast suspicion

on Yuen’s impartiality.          See Kilakila III, 138 Hawaiʻi at 425,
382 P.3d at 237 (Pollack, J., dissenting).

          Appellants also argue that Yuen should have been

disqualified because he had been a member of the panel that

selected Amano and had voted on Appellants’ motions to

disqualify her.         There is no due process violation         based on

this assertion.13



13
      To the extent Appellants also argue a statutory basis for
disqualification, Appellees correctly respond that Yuen was appointed to the
BLNR pursuant to HRS § 171-4(b) (1993 & Supp. 2005), which requires that the
                                                              (continued. . .)

                                         30
  **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


       Thus, Yuen’s disqualification was not required by due

process, and the BLNR did not err by denying Appellants’ request

to disqualify him.

            b.    Gon’s participation

       Appellants first objected to Gon’s participation during

closing arguments before the BLNR.          Appellants reiterate their

argument below that Gon should have been disqualified because he

had previously voted and signed off on the original CDUP vacated

by Mauna Kea I.      During their appeal of the first CDUP, however,

Appellants represented they were not seeking recusal of any

member of the BLNR.       See Mauna Kea I, 136 Hawaiʻi at 398, 363
P.3d at 246.     In addition, Mauna Kea I remanded the case for a

second contested case hearing “before the Board or a new hearing

officer,” not a new Board.        Mauna Kea I, 136 Hawaiʻi at 399, 363
P.3d at 247.     Moreover, there is no legal authority requiring a

Board member to be disqualified because he had approved a

decision that is later vacated and remanded. If such authority

(continued. . .)
BLNR have at least one member “with a background in conservation and natural
resources.” HRS § 84-14 (1993 & Supp. 2012) then provides:

            A person whose position on a board, commission, or
            committee is mandated by statute, resolution, or executive
            order to have particular qualifications shall only be
            prohibited from taking official action that directly and
            specifically affects a business or undertaking in which the
            person has a substantial financial interest; provided that
            the substantial financial interest is related to the
            member’s particular qualifications.

(Emphasis added). There was no allegation or evidence that Yuen has a
substantial financial interest in the TMT Project.


                                      31
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


existed, no vacated decision could ever be remanded to the same

board or lower court judge.14

          Thus, Gon’s disqualification was not required by due

process, and the BLNR did not err by denying Appellants’ request

to disqualify him.

B.        Native Hawaiian Rights Issues

          1.   Whether the BLNR fulfilled its duties under
               Article XII, Section 7 and Kā Paʻakai o Ka ʻĀina v.
               Land Use Commission

          The protection of Native Hawaiian traditional and customary

rights is enshrined in Article XII, section 7 of the Hawaiʻi

Constitution, which provides as follows:

               The State reaffirms and shall protect all rights,
               customarily and traditionally exercised for subsistence,
               cultural and religious purposes and possessed by ahupuaʻa
               tenants who are descendants of native Hawaiians who
               inhabited the Hawaiian Islands prior to 1778, subject to
               the right of the State to regulate such rights.

These rights of Native Hawaiians who inhabited the Hawaiian

Islands before 1778 are property interests protected by the due

process clause of Article I, section 5 of the Hawaiʻi

Constitution.        Flores v. Bd. of Land and Nat. Res., 143 Hawaiʻi




14
      Like Yuen, Gon was appointed to the BLNR as a member with “particular
qualifications,” in Gon’s case pursuant to HRS § 171-4(c) (1993 & Supp. 2014)
as a member “with demonstrated expertise in native Hawaiian traditional and
customary practices.” Like Yuen, Gon is statutorily prohibited from taking
official action only where it “directly and specifically affects a business
or undertaking in which [he] has a substantial financial interest.” HRS §
84-14(a). See supra note 13. There is also no allegation or evidence that
Gon has a substantial financial interest in the TMT Project.



                                         32
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


114, 126, 424 P.3d 469, 481 (2018) (citing Mauna Kea I, 136

Hawaiʻi at 390, 363 P.3d at 238).

      In Public Access Shoreline Hawaii v. Hawaiʻi Cty. Planning

Comm’n (“PASH”),     we reaffirmed the State’s obligation to

protect the reasonable exercise of customary and traditionally

exercised rights of Hawaiians to the extent feasible.             79 Hawaiʻi

425, 450 n.43, 903 P.2d 1246, 1271 n.43 (1995).           Then in Kā

Paʻakai o Ka ʻĀina v. Land Use Comm’n, we set out an analytical

framework “to help ensure the enforcement of traditional and

customary Native Hawaiian rights while reasonably accommodating

competing private development interests.”          94 Hawaiʻi 31, 35, 7
P.3d 1068, 1072 (2000).      We held that in order to fulfill its

duty to preserve and protect customary and traditional Native

Hawaiian rights to the extent feasible, as required by Article

XII, Section 7 of the Hawaiʻi Constitution, an administrative

agency must, at minimum, make specific findings of fact and

conclusions of law as to the following: (1) the identity and

scope of valued cultural, historical, or natural resources in

the relevant area, including the extent to which traditional and

customary Native Hawaiian rights are exercised in the area; (2)

the extent to which those resources -— including traditional and

customary Native Hawaiian rights —- will be affected or impaired

by the proposed action; and (3) the feasible action, if any, to

be taken by the agency to reasonably protect Native Hawaiian
                                     33
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


rights if they are found to exist.            Kā Paʻakai, 94 Hawaiʻi at 47,
7 P.3d at 1084.         MKAH and Kihoi Appellants assert that the BLNR

failed to meet these obligations.15


15
      Appellants preliminarily assert that in COL 82, the BLNR improperly
shifted the burden of establishing Native Hawaiian cultural and traditional
practices from itself to them. In this regard, they appear to conflate the
procedural requirements imposed by Kā Paʻakai on administrative agencies with
the burden of proof imposed on Native Hawaiian practitioners, arguing that
our cases place the burden of proof on practitioners only in criminal cases,
and not in civil cases. The burden of proof is not at issue because Kā
Paʻakai concerns procedural requirements placed on agencies in order to
protect Native Hawaiian rights. In any event, Appellants’ assertion that our
cases do not recognize any burden on practitioners in civil cases is
erroneous. [236:37-38] In State v. Hanapi, a criminal case, we stated:

               In order for a defendant to establish that his or her
               conduct is constitutionally protected as a native Hawaiian
               right, he or she must show, at minimum, the following three
               factors. First, he or she must qualify as a “native
               Hawaiian” within the guidelines set out in PASH . . . [as]
               “those persons who are ‘descendants of native Hawaiians who
               inhabited the islands prior to 1778,’ . . . regardless of
               their blood quantum.” Second, once a defendant qualifies
               as a native Hawaiian, he or she must then establish that
               his or her claimed right is constitutionally protected as a
               customary or traditional native Hawaiian practice. . . .
               Finally, a defendant claiming his or her conduct is
               constitutionally protected must also prove that the
               exercise of the right occurred on undeveloped or “less than
               fully developed property.”

89 Hawaiʻi 177, 185-86, 970 P.2d 485, 493-94 (1998) (citations and emphasis
omitted). State v. Pratt, 127 Hawaiʻi 206, 277 P.3d 300 (2012), another
criminal case, reaffirmed the Hanapi factors and added the additional
requirement that any Native Hawaiian rights be balanced against the State’s
right to regulate Native Hawaiian traditional and customary practices.
Pratt, 127 Hawaiʻi at 218, 277 P.3d at 312.
      In placing the burden of proof on the native practitioner, however, the
Hanapi court had drawn all three factors from PASH, a land use case involving
a contested case hearing over a special management area permit. Hanapi, 89
Hawaiʻi at 185-86, 970 P.2d at 493-94. Additionally, the Pratt court noted
that Paty (a case involving the exchange of ceded lands) had been remanded
for the Native Hawaiian practitioners “to prov[e] that the [Native Hawaiian]
practice is traditional and customary,” in addition to “show[ing] that it
meets ‘the other requirements of Kalipi [v. Hawaiian Trust Co., 66 Haw. 1,
656 P.2d 745 (1982)],’” which were that the land the practitioners sought to
enter was undeveloped or less than fully developed, and that no actual harm
result from the cultural practices. Pratt, 127 Hawaiʻi at 215, 277 P.3d at
309 (citing Pele Def. Fund v. Paty, 73 Haw. 578, 621, 837 P.2d 1247, 1272
                                                              (continued. . .)

                                         34
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


          The Kā Paʻakai analysis is designed to effectuate Article

XII, Section 7 and protect rights traditionally and customarily

exercised by Native Hawaiians for subsistence, cultural and

religious purposes.          The first step of the analysis required the

BLNR to make specific findings and conclusions about the

identity and scope of valued cultural, historical, or natural

resources in the relevant area, including the extent to which

traditional and customary Native Hawaiian rights are exercised

in the area.        The BLNR made numerous findings of fact and

conclusions of law in this regard.16

          The issues on appeal relate to Native Hawaiian cultural

resources, and we therefore focus our discussion on these

issues.       In addition to testimonial evidence, in reaching its

findings, the BLNR had available numerous recent research

studies, plans, and impact assessments documenting cultural




(continued. . .)
(1992)). Thus, the burden upon Native Hawaiian practitioners set forth in
Hanapi and Pratt is not limited to the criminal context and is drawn from the
civil context, with its origin in PASH, a land use case. We need not decide
if Kā Paʻakai implicitly placed any evidentiary burden on the applicants
because, as discussed infra, the BLNR’s conclusion that no cultural or
traditional practices existed at the TMT site is affirmatively supported by
substantial evidence.

16
      See FOFs 175-225 regarding HAR § 13-5-30(4) on pp. 219-25, 531-567 on
pp. 91 to 98 regarding biologic resources, 568-675 on pp. 98 to 116 regarding
archaeological and historic resources, FOFs 676-839 on pp. 116-55 regarding
cultural resources and practices, FOFs 840-860 on pp. 155-58 regarding visual
and aesthetic issues, FOFs 861-888 on pp. 158-63 regarding hydrology and
water resources, and COLs 365-437 on pp. 244-54.



                                         35
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


resources on Mauna Kea, including Native Hawaiian traditional

and customary practices.17

          In summary, the BLNR found that the majority of Native

Hawaiian cultural practitioners on Mauna Kea conduct their

practices at the summit of Mauna Kea (Puʻu Wēkiu), Lake Waiau,

Puʻu Līlīnoe, or Kūkahauʻula.           Cultural practices at Mauna Kea

include solstice and equinox observations on Puʻu Wēkiu, burial

blessings, depositing of piko (umbilical cord) near Lake Waiau

as well as collection of its water for use in healing and ritual

practices, the giving of offerings and prayers at the ahu lele

(sacrificial altar or stand), behind the visitor center adjacent

to Hale Pōhaku, monitoring or observing the adze quarry, or

observing stars, constellations, and the heavens.

          The BLNR found no evidence, however, of Native Hawaiian

cultural resources, including traditional and customary

practices, within the TMT Observatory site area and the Access

17
      The Kihoi Appellants allege in Point of Error B(2) that the BLNR erred
by stating that Article XII, Section 7 does not protect contemporary Native
Hawaiian cultural practices. In Hanapi, we stated, “To establish the
existence of a traditional or customary native Hawaiian practice, we hold
that there must be an adequate foundation in the record connecting the
claimed right to a firmly rooted traditional or customary native Hawaiian
practice.” 89 Hawaiʻi at 187, 970 P.2d at 495 (footnote omitted; emphases
added). Also, PASH defined a “customary” native Hawaiian usage as one that
“must have been established in practice” as of “November 25, 1892. . . .”
PASH, 79 Hawaiʻi at 447, 903 P.2d at 1268. Thus, Native Hawaiian cultural
practices are protected by Article XII, Section 7 if there is an adequate
foundation connecting the practice to a firmly rooted traditional or
customary Native Hawaiian practice that was established as of November 25,
1892. The BLNR properly analyzed the cultural practices at issue under this
standard.



                                         36
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


Way, which it characterized as the relevant area.            There was no

physical evidence that the TMT Observatory site was used for

storing piko, iwi (bones of the dead), placenta or other

artifacts.    There was no evidence of ahu (shrine or altar), lele

(sacrificial altar), or other historic properties therein.

There was also no evidence of mele (song, anthem, or chant) or

hula being performed in the area.         After extensive surveying, no

archaeological or historic sites or burials were found in any of

the TMT Observatory site or Access Way areas.

       The BLNR also analyzed Native Hawaiian cultural resources

in the vicinity of the TMT Observatory and the Access Way.

Native Hawaiians had erected ahu in the general vicinity of the

TMT Observatory site.      The closest, consisting of a single

upright stone and several support stones, is 225 feet away,

another is 1300 feet away, and a third is 1600 feet away. The

BLNR concluded that the two ahu built on the Access Way in 2015

as protests against the TMT did not constitute a traditional and

customary right or practice, and in any event did not meet

PASH’s requirement of reasonableness.         PASH, 79 Hawaiʻi at 447,
903 P.2d at 1268.

      The BLNR conducted a thorough analysis as required by the

first step of the Kā Paʻakai analysis.         The BLNR found no Native

Hawaiian cultural resources or traditional or customary

practices within the TMT Observatory site and Access Way areas.

                                     37
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


It correctly concluded that the two ahu constructed on the TMT

Access Way in 2015 as protests against TMT are not protected as

Native Hawaiian traditional or customary rights.

      The second step of the Kā Paʻakai analysis required the BLNR

to make findings regarding the extent to which cultural

resources -— including traditional and customary Native Hawaiian

rights -— will be affected or impaired by the proposed action.

The BLNR found that the TMT Project will not adversely impact

cultural resources, whether in the relevant area of the TMT

Observatory site and Access Way, or in other areas of Mauna Kea.

If the three ahu in the vicinity of the TMT Observatory site are

within the relevant area, the BLNR found that the TMT would not

affect them.    Also, if the summit is considered to be within the

relevant area, the BLNR found that the TMT Observatory will not

be visible from Lake Waiau, Puʻu Līlīnoe, or Kūkahauʻula, which

are culturally sensitive areas of the summit of Mauna Kea, and

that the TMT would not impact the other cultural practices

discussed above.     The BLNR also found that since 2000, cultural

and/or spiritual practices have been occurring while astronomy

facilities have existed, and that those activities would not be

prevented by the TMT Observatory, which would be located 600

feet below the summit ridge.

      The third Kā Paʻakai requirement requires findings regarding

the feasible action, if any, to be taken to reasonably protect

                                     38
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


Native Hawaiian rights if they are found to exist.                 Native

Hawaiian rights were not found to have been exercised in the

relevant area, so the third requirement was not required to be

addressed.        In any event, the BLNR discussed measures that had

been taken to avoid impact on Native Hawaiian rights and

practices in the Mauna Kea summit area18 and imposed special

conditions to avoid impacts on those practices.19


18
          FOF 747 states:

                The University and TIO have established measures to avoid and
                minimize direct and indirect impacts on cultural practices,
                including but not limited to the following:

                (1) selecting a site off of the Kūkahauʻula summit and away
                from known historic and traditional cultural properties and
                cultural resources;
                (2) selecting a site that minimizes the impact of the TMT
                Project on viewplanes;
                (3) complying with all applicable provisions of the CMP and
                sub-plans;
                (4) engaging in direct and regular consultation with Kahu
                Kū Mauna, with the broader Hawaiʻi Island community, and
                with cultural practitioners on various issues;
                (5) establishing an outreach office to engage with the
                larger community;
                (6) developing and implementing a Cultural and Natural
                Resources Training Program for all TMT staff and
                construction workers; and
                (7) minimizing TMT Observatory operations (up to 4 days per
                year) to accommodate cultural activities on culturally
                sensitive days of the year.
19
          Special Conditions 30, 34, and 36 provide as follows:

                30. Should historic remains such as artifacts, burials or
                concentration of charcoal be encountered during
                construction activities, work shall cease immediately in
                the vicinity of the find, and the find shall be protected
                from further damage. The contractor shall immediately
                contact the State Historic Preservation Division . . .
                which will assess the significance of the find and
                recommend an appropriate mitigation measure, if necessary;
                the Applicant will also notify the Office of Hawaiian
                Affairs at the same time;
                                                                   (continued. . .)

                                          39
  **    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


       The MKAH Appellants also challenge the following two

conditions imposed by the BLNR for issuance of the CDUP,

alleging that they demonstrate that “preservation and protection

of native Hawaiian rights are not being addressed before the

land is reclassified,” as Kā Paʻakai requires, and that the BLNR

improperly delegated its duty to protect and preserve Native

Hawaiian rights:

             35. UHH shall consult with the Kahu Kū Mauna Council and
             cultural practitioners to the extent feasible to plan for,
             and establish, an appropriate area on Mauna Kea, within the
             MKSR, to be used by native Hawaiians for religious and
             cultural purposes; provided that this condition shall not
             affect the timing of TMT construction or operation.
             . . . .
             41. Kahu Kū Mauna shall review policies concerning the
             construction and retention of personal or group shrines
             such as ʻahu, and recommend policies to OMKM and/or the BLNR
             as appropriate, within 18 months. . . .

       This “improper delegation” argument stems from our holding

in Kā Paʻakai that an agency cannot delegate its duties to a

developer.      Kā Paʻakai, 94 Hawaiʻi at 50-51, 7 P.3d at 1087-88.

Again, it was not necessary to address the third Kā Paʻakai



(continued. . .)
            . . . .
            34. Daytime activities at TMT will be minimized on up to
            four days per year, as identified by Kahu Kū Mauna;
            . . . .
            36. UHH shall allow reasonable access to the area
            established under Condition 35 for the exercise of any
            native Hawaiian traditional and customary practices to the
            extent feasible, reasonable, and safe. The allocation of
            this area shall be in addition to all other cultural and
            access rights of native Hawaiians to other areas of Mauna
            Kea as provided by law or by other conditions set forth
            herein[.]




                                       40
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


requirement.    In addition, although at first blush conditions 35

and 41 may appear to be delegations, they are not; they are

outside and in addition to Kā Paʻakai requirements, and were

imposed to ensure that Native Hawaiian practices in the Mauna

Kea area will continue to be protected.

      Thus, the BLNR discharged its Kā Paʻakai duties.

      2.   Whether the TMT Project violates religious exercise
           rights of Native Hawaiians protected by federal
           statutes.

      Kihoi Appellants assert that the BLNR erred by not

addressing the substantial burden and impact the TMT would have

on their rights under the Free Exercise Clause of the First

Amendment to the United States Constitution.           The BLNR Decision

and Order, however, describes each of the Kihoi Appellants, then

addresses each of their testimonies, their witnesses, and

arguments.    The Kihoi Appellants also erroneously assert that

the testimony of Appellant Kanaele was never addressed, as his

testimony was addressed in BLNR Decision and Order FOFs 21, 250,

794, and 886.

      Kihoi Appellants also cite to The Religious Freedom

Restoration Act, 42 U.S.C. §§ 2000b et seq. (“RFRA”), which they

allege requires application of a strict scrutiny standard when

determining whether the Free Exercise Clause has been violated.

In State v. Sunderland, 115 Hawaiʻi 396, 403, 168 P.3d 526, 533

(2007), however, we “already [took] note of the fact that the

                                     41
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


United States Supreme Court, in [City of Boerne v. Flores, 521
U.S. 507 (1997)], invalidated RFRA insofar as it ‘exceeded the

enumerated powers of Congress and was, therefore,

unconstitutional.’ . . . As a result, RFRA is inoperative as to

the individual states.”      Thus, RFRA applies only to the federal

government, and does not apply to the TMT Project.            Sunderland,

115 Hawaiʻi at 403 n.9, 168 P.3d at 533 n.9.

      Kihoi Appellants also argue that the land use provisions of

the “Religious Land Use and Institutionalized Persons Act of

2000” (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq., protect

individuals, houses of worship, and other religious institutions

from discrimination in zoning and landmarking laws.            Kihoi

Appellants did not raise any argument under that statute during

the contested case proceeding.        In any event, as held by the

Ninth Circuit Court of Appeals in Navajo Nation v. U.S. Forest

Serv., 535 F.3d 1058, 1077 (9th Cir. 2008) RLUIPA “applies only

to government land-use regulations of private land – such as

zoning laws – not to the government’s management of its own

land.”

      Therefore, this point of error is without merit.




                                     42
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


      3.   Whether the Hearing Officer should have allowed
           briefing and a hearing on a motion to dismiss based
           on a request to disqualify UHH as applicant based on
           its alleged hostility toward the traditional Hawaiian
           faith.

      Appellant Temple of Lono alleges that the Hearing Officer

failed to allow briefing and a hearing on its attempts to have

UHH disqualified as the applicant for the CDUA based on

statements UHH made in a pre-hearing memorandum.            The issue

arises out of statements contained in UHH’s August 1, 2016

memorandum in opposition to Appellant Temple of Lono’s motion

before the Hearing Officer seeking summary judgment on two

claims regarding its religious practices, that (1) “the summit

of Mauna a Wākea is a sacred site of special significance in the

traditional Hawaiian faith” and that (2) “the traditional

Hawaiian faith is still practiced.”

      The Temple’s opening brief does not quote the allegedly

offending language, but asserts that it is in a section entitled

“Policy Considerations for Motion,” in which UHH included the

following statements:

           The problem with fundamentalism in religion – any religion – is
           its intolerance and inability to compromise. Fundamentalist
           religion when confronted with a conflict between cooperation and
           conformity to doctrine invariably chooses the latter, regardless
           of the harm it brings to the society of which it is a part. The
           Temple wants a religious servitude over all of Mauna Kea, for the
           purpose of advancing its own religious agenda.
                 The Temple’s religious fundamentalism calls into play the
           tension between the establishment clause and the free exercise
           clause. The Temple wants full expansion of the free exercise
           clause regarding Mauna Kea. . . . In short, the Temple cannot
           use this proceeding to obtain a religious servitude over Mauna
           Kea, as part of advancing the Temple’s fundamentalist agenda.


                                     43
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


Appellant Temple of Lono challenged this language as an ad

hominem20 attack.        The Hearing Officer denied various attempts to

have UHH disqualified as the CDUA applicant based on this

language in its memorandum.

          UHH argues that the offending language was not an attack on

Appellant Temple of Lono, but rather was a response to the

Temple’s argument that because Mauna Kea is viewed as sacred and

is of special significance to its faith, the TMT Project could

not be constructed there.           UHH indicates that while it believes

Mauna Kea could accommodate both the TMT Project and traditional

Native Hawaiian religion, the Temple, rejects that sharing of

Mauna Kea. It asserts that the language in question argued that

such an absolutist position amounted to seeking a religious

servitude over the mountain, which would itself run afoul of the

establishment clauses of both the federal and state

constitutions.

          Despite UHH’s reasoning, the tenor of the language in its

memorandum was unnecessary.           Neither the Hearing Officer nor the

BLNR were required to disqualify UHH as the CDUA applicant based

on this language, and this argument is without merit.21


20
      Black’s Law Dictionary 48 (10th ed. 2014) defines “ad hominem” as
“[a]ppealing to personal prejudices rather than to reason; attacking an
opponent’s character, esp. in lieu of a rational response to the opponent’s
stand or statement. . . .”
21
      Appellant Temple of Lono also argued in Point of Error B(5) that the
Hearing Officer should have allowed briefing and a hearing on a motion to
                                                              (continued. . .)

                                         44
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


          4.   Whether the Hearing Officer should have excluded
               challenges to the legal status of the State of Hawaiʻi
               and its ownership of Mauna Kea as well as the
               existence of the Kingdom of Hawaiʻi.

          Appellant Fergerstrom asserts that the summit of Mauna Kea,

as well as the ahupuaʻa of Kaʻohe in the District of Hāmākua are

lands still held by the Hawaiian Kingdom. He alleges that the

Hearing Officer wrongfully denied him his right to present

expert testimony from Professor Williamson Chang of the

University of Hawaiʻi William S. Richardson School of Law.

Professor Chang proposed to testify that the State of Hawaiʻi

does not exist as a matter of United States Constitutional law

because annexation through a Joint Resolution of Congress rather

than through a Treaty of Annexation was ineffective.22

          The United States Supreme Court’s interpretations of the

United States Constitution are, however, binding throughout the




(continued. . .)
dismiss based on violation of the desecration statute of the Hawaiʻi Penal
Code, HRS § 711-1107 (2014). The Hearing Officer considered the motion and
properly denied it based on the grounds that: (1) the agency lacked
jurisdiction to adjudicate alleged violations of the Penal Code; and (2) the
Temple failed to carry its summary judgment motion burden. Thus, this point
of error is without merit.
22
      For a historical perspective, see Congress’s Joint Resolution to
Acknowledge the 100th Anniversary of the January 17, 1893 Overthrow of the
Kingdom of Hawaii signed into law by then-President Bill Clinton on November
23, 1993 as Public Law No. 103–150, 107 Stat. 1510 (1993), quoted in full in
Office of Hawaiian Affairs v. Housing and Community Development Corp. of
Hawaii, 117 Hawaiʻi 174, 183-86, 177 P.3d 884, 893-96 (2008). For additional
Native Hawaiian perspectives, see Volume 39, Number 2 (Summer 2017) of the
University of Hawaiʻi Law Review.


                                         45
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER     **


United States.      As pointed out by Professor Jon M. Van Dyke in

his book WHO OWNS   THE   CROWN LANDS   OF   HAWAIʻI, at page 212 note 86:

           The U.S. Supreme Court gave tacit recognition to the
           legitimacy of the annexations of Texas and Hawaiʻi by joint
           resolution, when it said in De Lima v. Bidwell, 182 U.S. 1,
           196 (1901), that “territory thus acquired [by conquest or
           treaty] is acquired as absolutely as if the annexation were
           made, as in the case of Texas and Hawaii, by an act of
           Congress.” See also Texas v. White, 74 U.S. (7 Wall.) 700
           (1868), stating that Texas had been properly admitted as a
           state in the United States.

In other words, like Hawaiʻi, Texas was also admitted as a state

through a joint resolution of Congress.               The United States

Supreme Court has thus indicated that the process by which

Hawai‘i was incorporated into the United States was lawful and

binding, and we are bound by this determination.               In addition,

as we stated in State v. Kaulia, “[W]e reaffirm that ‘[w]hatever

may be said regarding the lawfulness’ of its origins, ‘the State

of Hawaiʻi . . . is now a lawful government.’”               128 Hawaiʻi 479,

487, 192 P.3d 377, 385 (2013) (citing State v. Fergerstrom, 106

Hawaiʻi 43, 55, 101 P.3d 652, 664 (App. 2004)).

      The BLNR is bound by the United States Supreme Court’s and

this court’s precedents regarding the legal status of the State

of Hawaiʻi.   Therefore, the Hearing Officer did not err by

excluding the proposed evidence.




                                             46
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


C.    Public Trust and Land Use Issues

      1.   Whether TMT Project violates Article XI, Section
           1 of the Hawaiʻi Constitution and public
           trust principles.

      Article XI, Section 1 Hawaiʻi Constitution provides as

follows:

           For the benefit of present and future generations,
           the State and its political subdivisions shall conserve and
           protect Hawaii’s natural beauty and all natural resources,
           including land, water, air, minerals and energy sources, and
           shall promote the development and utilization of these resources
           in a manner consistent with their conservation and in furtherance
           of the self-sufficiency of the State.
                 All public natural resources are held in trust by the State
           for the benefit of the people.

      In In re Water use Permit Applications, 94 Haw. 97, 9
P.3d 409 (2000) (“Waiāhole I”), in ruling that under Article XI,

Sections 1 and 7 and the sovereign reservation, water is a

public trust resource, we stated that “[w]e need not define the

full extent of article XI, section 1’s reference to ‘all public

resources’ at this juncture.”        Waiāhole I, 94 Hawaiʻi at 133, 9
P.3d at 445.    Since then, “[t]his court has never precisely

demarcated the dimensions of the public trust doctrine as

incorporated in Article XI, Section 1.”          See Mauna Kea I, 136

Hawaiʻi at 404, 363 P.3d at 252 (Pollack, J., concurring).

      The plain language of Article XI, Section 1 provides that

all public natural resources, including land, are held in trust

by the State for the benefit of the people.           We therefore now




                                     47
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


hold that conservation district lands owned by the State,23 such

as the lands in the summit area of Mauna Kea, are public

resources held in trust for the benefit of the people pursuant

to Article XI, Section 1.24          The plain language of Article XI,

Section 1 further requires a balancing between the requirements

of conservation and protection of public natural resources, on

the one hand, and the development and utilization of these

resources on the other in a manner consistent with their

conservation.        We have also stated that the balancing must be

“consistent with . . . conservation [of these resources] and in

furtherance of the self-sufficiency of the State.”                Waiāhole I,

94 Hawaiʻi at 139, 9 P.3d at 451.             We have also stated Article

XI, Section 1, requires the state both to “protect” natural

resources and to promote their “use and development,” consistent

with the conservation of the natural resources.               Id.   We have

also indicated that any balancing between public and private

purposes must begin with a presumption in favor of public use,




23
      HRS § 183C-2 (2011) provides that the “`[c]onservation district’ means
those lands within the various counties of the State bounded by the
conservation district line, as established under provisions of Act 187,
Session Laws of Hawaii 1961, and Act 205, Session Laws of Hawaii 1963, or
future amendments thereto.”
24
      Other types of public lands (and whether or how public trust principles
should apply to such lands) are not before us at this time.



                                         48
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


access and enjoyment. Waiāhole I, 94 Hawaiʻi at 142, 9 P.3d at

454.25

          In our de novo determination of whether these requirements

of Article XI, Section 1 have been met, we consider relevant

findings in the BLNR Decision and Order.26


25
      We note that Appellants only assert a violation of public trust
principles under Article XI, Section 1, and although Appellees raise
arguments based on permissible uses of ceded lands pursuant to Section 5(f)
of the Admission Act of 1959, Appellants have not alleged a violation of the
ceded lands trust. Section 5(f) ceded lands trust purposes are “[1] the
support of the public schools and [2] other public educational institutions,
[3] the betterment of the conditions of native Hawaiians, as defined in the
Hawaiian Homes Commission Act, 1920, as amended, [4] the development of farm
and home ownership on as widespread a basis as possible for the making of
public improvements, and [5] the provision of lands for public use.” Office
of Hawaiian Affairs v. State, 96 Hawaiʻi 388, 390, 31 P.3d 901, 903 (2001).

      Ceded lands are also subject to Article XII, Section 4 of the Hawaiʻi
Constitution, which provides that “[t]he lands granted to the State of Hawaii
by Section 5(b) of the Admission Act and pursuant to Article XVI, Section 7,
of the State Constitution, excluding therefrom lands defined as ‘available
lands’ by Section 203 of the Hawaiian Homes Commission Act, 1920, as amended,
shall be held by the State as a public trust for native Hawaiians and the
general public.” Article XVI, Section 7 in turn provides that “[a]ny trust
provisions which the Congress shall impose, upon the admission of this State,
in respect of the lands patented to the State by the United States or the
proceeds and income therefrom, shall be complied with by appropriate
legislation. Such legislation shall not diminish or limit the benefits of
native Hawaiians under Section 4 of Article XII.”

      The BLNR also cites to Article X, Section 5 of the Hawaiʻi Constitution,
which creates the University and gives it title to all real property conveyed
to it, to “be held in public trust for its purposes, to be administered and
disposed of as provided by law.”

      These other constitutional provisions and effectuating legislation are
not at issue in this case, but they may play a part in defining public trust
principles under Article XI, Section 1 with regard to conservation district
lands owned by the State. Therefore, with respect to the Article XI, Section
1 public trust as to conservation lands, we do not wholesale adopt our
precedent setting out public trust principles as applied to the state water
resources trust. See Waiāhole I, 94 Hawaiʻi at 133-44, 9 P.3d at 445-56, and
its progeny. Rather the dimensions of this trust remain to be further
demarcated.
26
      We do not address Justice Pollack’s suggested analytical framework for
addressing whether an agency is in compliance with its public trust
                                                              (continued. . .)

                                         49
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


          With respect to the requirements of conservation and

protection of public natural resources, the BLNR’s finding that

the TMT Project will not cause substantial adverse impact to

geologic sites is not challenged.             The TMT Project does not

involve the irrevocable transfer of public land to a private

party.       The TMT is to be decommissioned at the end of its

anticipated 50 year useful life or at the end of the lease,27

whichever comes first, pursuant to the Decommissioning Plan, and

the land must then be restored.            The BLNR also imposed as

conditions of the CDUP various measures that will help protect

the land in the area, such as requiring compliance with all laws

as well as representations made regarding measures designed to

reduce the negative impact of the project, requiring funding of

the re-naturalization of the closed access road on Puʻu Poliʻahu,

and permanent decommissioning of three telescopes as soon as

possible and two additional telescopes by December 31, 2033.28

          With respect to the development and utilization of the land

consistent with its conservation and in furtherance of the self-

sufficiency of the State, with a presumption in favor of public

(continued. . .)
obligations because, as he states, the BLNR has fulfilled its public trust
obligations in any event. See Section IV of the Opinion of Pollack, J.,
Concurring in Part and Concurring in Judgment.
27
          The current General Lease expires on December 31, 2033.
28
      See the additional discussion in Section V(C)(2)(a) below regarding
decommissioning, including funding for decommissioning.



                                         50
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


use, access, and enjoyment, Appellants point out that in

Waiāhole I, we upheld the exercise of Native Hawaiian

traditional and customary rights as a public trust purpose.

Waiāhole I, 94 Hawaiʻi at 137, 9 P.3d at 449.             Appellants assert

that the use by Native Hawaiians of the land proposed to be used

for TMT is a public use while use by TMT users is a private use.

      As discussed earlier, however, there was no actual evidence

of use of the TMT Observatory site and Access Way area by Native

Hawaiian practitioners.        Furthermore, in general, astronomy and

Native Hawaiian uses on Mauna Kea have co-existed for many years

and the TMT Project will not curtail or restrict Native Hawaiian

uses.     In addition, the TMT is an advanced world-class telescope

designed to investigate and answer some of the most fundamental

questions regarding our universe, including the formation of

stars and galaxies after the Big Bang and how the universe

evolved to its present form.         Native Hawaiians will also be

included in other direct benefits from the TMT.             Use of the land

by TMT will result in a substantial community benefits package,

which has already provided over $2.5 million for grants and

scholarships for STEM education benefitting Hawaiʻi students.

The package also includes an additional commitment to provide $1

million annually for this program.           The TMT Project will also

result in a workforce pipeline program that will lead to a pool

of local workers trained in science, engineering, and technical

                                       51
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


positions available for employment in well paid occupations.

TIO will pay sublease rent to the University, the first

telescope developer on Mauna Kea to do so, which will be used

for the management of Mauna Kea through the Mauna Kea Special

Management Fund, administered by OMKM.              Thus, use of the land by

TMT is consistent with conservation and in furtherance of the

self-sufficiency of the State.

          We therefore hold that the TMT comports with Article XI,

Section 1 public trust principles and that the BLNR met its

duties as trustee under the Article XI, Section 1 public land

trust29 through its Decision and Order.30


29
      We held in Mauna Kea I that an agency must perform its functions in a
manner that fulfills the State’s affirmative obligations under the Hawaiʻi
constitution. Mauna Kea I, 136 Hawaiʻi at 414, 363 P.3d at 262 (Pollack, J.,
concurring, in which Wilson, J., joined, and McKenna, J., joined as to Part
IV). In addition, “[t]he duties imposed upon the state are the duties of a
trustee and not simply the duties of a good business manager.” Waiāhole I, 94
Hawaiʻi at 143, 9 P.3d at 455 (citation omitted). Therefore, in performing
its duties, the role of an agency is not merely to be a passive actor or a
neutral umpire, and its duties are not fulfilled simply by providing a level
playing field for the parties. Mauna Kea I, 136 Hawaiʻi at 414, 363 P.3d at
262 (Pollack, J., concurring, in which Wilson, J., joined, and McKenna, J.,
joined as to Part IV.)
30
      FOF 360 states that “TIO has already received substantial funds and
will undertake additional fundraising efforts once a decision has been made
as to the project approval.” Although the BLNR addressed funding of
decommissioning after completion, it is unclear whether other than an
agreement from TIO to perform, the BLNR has adequately ensured that buildings
or equipment will not be left behind and the areas used by TMT will be
restored in the event full funding is not obtained for completion of
construction or insufficient funds for decommissioning are available. Its
duties as trustee require that it do so. The BLNR has discretion under
Special Condition 43 to impose “[o]ther terms and conditions” on the CDUP.
Therefore, the BLNR should ensure that the areas used by TMT will be restored
to their natural states at no cost to the State, whether through requiring an
appropriate performance bond or through imposing funding and/or other
requirements.


                                         52
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


      2.     Whether the conditions of HAR § 13-5-30(c) for
             issuance of a CDUP were satisfied.

      Pursuant to HAR § 13-5-24(c)(4) (1994), “astronomy

facilities under a management plan approved simultaneously with

the [Board] permit” is a permissible land use in the resource

subzone, within which the MKSR is situated.            Before granting a

CDUP for any proposed land use, however, the BLNR must consider

the eight criteria of HAR § 13-5-30(c) in evaluating the merits

of the specific proposed use.         HAR § 13-5-30(c) provides:

             (c) In evaluating the merits of a proposed land use, the
             department or board shall apply the following criteria:

                   (1) The proposed land use is consistent with the
                   purpose of the conservation district;
                   (2) The proposed land use is consistent with the
                   objectives of the subzone of the land on which the
                   use will occur;
                   (3) The proposed land use complies with provisions
                   and guidelines contained in chapter 205A, HRS,
                   entitled “Coastal Zone Management”, where applicable;
                   (4) The proposed land use will not cause substantial
                   adverse impact to existing natural resources within
                   the surrounding area, community, or region;
                   (5) The proposed land use, including buildings,
                   structures, and facilities, shall be compatible with
                   the locality and surrounding areas, appropriate to
                   the physical conditions and capabilities of the
                   specific parcel or parcels;
                   (6) The existing physical and environmental aspects
                   of the land, such as natural beauty and open space
                   characteristics, will be preserved or improved upon,
                   whichever is applicable;
                   (7) Subdivision of land will not be utilized to
                   increase the intensity of land uses in the
                   conservation district; and
                   (8) The proposed land use will not be materially
                   detrimental to the public health, safety, and
                   welfare.

             The applicant shall have the burden of demonstrating that a
             proposed land use is consistent with the above criteria.

      The   BLNR made extensive FOFs and COLs regarding each of the

eight criteria.      See BLNR Decision and Order, pp. 77 to 189, FOF

                                      53
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


429-1040, pp. 213-37, COL 121-321.             Appellants generally allege

that the BLNR’s findings in this regard are erroneous, but their

generalized assertions relate only to subsections (4) through

(6), as discussed below.

               a.      HAR § 13-5-30(c)(4)

          HAR § 13-5-30(c)(4) prohibits a “proposed land use” if it

will “cause substantial adverse impact to existing natural

resources within the surrounding area, community, or region.”

HAR § 13-5-2 (1994) defines “natural resources” to mean

“resources such as plants, aquatic life and wildlife, cultural,

historic, recreational, geologic, and archeological sites,

scenic areas, ecologically significant areas, watersheds, and

minerals.”31

          The BLNR concluded that the TMT Project will not cause

substantial adverse impacts to existing natural resources within

30
   In Kā Paʻakai, we declined to define “cultural resources” stating,
“‘[c]ultural resources’ is a broad category, of which native Hawaiian rights
is only one subset. In other words, we do not suggest that the statutory
term, ‘cultural resources’ is synonymous with the constitutional term,
customary and traditional native Hawaiian rights.” Kā Paʻakai, 94 Hawaiʻi at
47 n.27, 7 P.3d at 1084 n.27. Although not specifically asserted by
Appellants as a point of error, the BLNR suggested in COL 203 that cultural
practices are not cultural resources protected by HAR § 13-5-30(c)(4),
stating “[u]nder the definition of ‘Natural resource’ in HAR § 13-5-2,
cultural, historical, and archaeological ‘sites’ are ‘natural resources’; but
cultural practices are not necessarily.” As indicated in footnote 17,
however, the DLNR had included Native Hawaiian “cultural practices” within
its assessment of “natural resources,” despite the University’s incorrect
position that “cultural practices” are not “natural resources.” In addition,
the BLNR’s HAR § 13-5-30(c)(4) analysis contains numerous references to its
assessment of the impact of the TMT Project on cultural practices. See,
e.g., COLs 198, 199, 205-10, 212, and 215. Therefore, any error in COL 203
is harmless.



                                         54
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


the surrounding area, community, or region.           Appellants agree

with the BLNR’s conclusion that the cumulative effects of

astronomical development and other uses in the summit area of

Mauna Kea, even without the TMT, have already resulted in

substantial, significant and adverse impacts, but challenge the

BLNR’s conclusion that, therefore, the impacts on natural

resources within the Astronomy Precinct of the MKSR would be

substantially the same even in the absence of the TMT Project.

      Similar to the Advanced Technology Solar Telescope (“ATST”)

atop Haleakalā, Kilakila III, 138 Hawaiʻi at 402-05, 382 P.3d at

214-17, it is undisputed that even without the TMT, the

cumulative effect of astronomical development and other uses in

the summit area of Mauna Kea have resulted in impacts that are

substantial, significant and adverse.         We opined in Kilakila

III, however, that the “BLNR does not have license to endlessly

approve permits for construction in conservation districts,

based purely on the rationale that every additional facility is

purely incremental. It cannot be the case that the presence of

one facility necessarily renders all additional facilities as an

‘incremental’ addition.” Kilakila III, 138 Hawaiʻi at 404, 382
P.3d at 216.

      As discussed earlier, there was no evidence of use of the

TMT Observatory site and Access Way area for Native Hawaiian

cultural practices.      The BLNR asserts that in determining

                                     55
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


whether the TMT Project would have a substantial adverse impact

on natural resources within the broader surrounding area,

community, or region, as prohibited by HAR § 13-5-30(c)(4), it

properly considered a host of measures designed to address

environmental and cultural impacts of the TMT Project.32 These

measures included project level measures, as well as the

University’s commitment to decommissioning the CSO, Hōkū Keʻa,

and the UKIRT telescopes by the time TMT is operational.

          Appellants assert that these measures are insufficient and

that, in any event, there is no commitment to restore the

abandoned Poliʻahu Road and to decommission three telescopes. FOF

344 indicates, however, that TIO committed to restore the closed

access road on Puʻu Poliʻahu in accordance with plans already

approved by the DLNR.          Also, the University committed to the

decommissioning and restoration of the CSO, Hōkū Keʻa, and the




32
      In its FOF 522, the BLNR listed a number of measures designed to reduce
or offset the negative impact of the TMT project, including: (1) site
selection and infrastructure design to lessen the visual, cultural and
environmental impact; (2) TMT Access Way design to reduce impact; (3)
implementing a cultural and natural resources training program; (4)
developing educational exhibits; (5) restoring Puʻu Poliʻahu; (6)providing a
sense of place within the TMT facilities; (7) providing financial
contributions to support cultural programs; (8) implementing specific
cultural and community outreach efforts; (9) implementing cultural observance
days; (10) continuing consultation with the State Historic Preservation
Division and Kahu Kū Mauna Council regarding protocols for the relocation of
the modern shrine (11) working with OMKM to develop and implement a wēkiu bug
habitat restoration study (12) developing and implementing an invasive
species prevention and control program; and (13) continuing consultations
with cultural practitioners.



                                         56
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


UKIRT telescopes by the time TMT is operational.                Moreover,

Special Conditions 10 and 11 for the CDUP provide:

               10. The University will decommission three telescopes
               permanently, as soon as reasonably possible, and no new
               observatories will be constructed on those sites. This
               commitment will be legally binding on the University and
               shall be included in any lease renewal or extension
               proposed by the University for Mauna Kea;

               11. Notwithstanding any lease renewal or extension,
               consistent with the Decommissioning Plan, at least two
               additional facilities will be permanently decommissioned by
               December 31, 2033, including the Very Long Baseline Array
               antenna and at least one additional observatory.33

          With respect to the decommissioning commitment and

requirement, the University owns four telescopes on Mauna Kea:

UKIRT, JCMT, Hōkū Keʻa, and the University 2.2-meter Telescope.

The University operates the University 2.2-meter Telescope and

Hōkū Keʻa; UKIRT and JCMT are operated by other organizations.

CSO and Hōkū Keʻa have already submitted their notices of intent

to decommission.         The University has also committed to

decommission UKIRT by the time TMT becomes operational.                   In

addition, Special Condition 11 requires that the Very Long

Baseline Array antenna and at least one additional observatory

be decommissioned by December 31, 2033.

          With respect to funding for decommissioning, in January

2010, OMKM promulgated a Decommissioning Plan as a Sub-Plan of


33
      Although Special Condition 11 lacks the language included in Special
Condition 10 specifying that it is a legally binding commitment, we interpret
it and the other conditions included in the BLNR’s Decision and Order to be
similarly binding.



                                         57
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


the Mauna Kea Comprehensive Management Plan.             The

Decommissioning Plan calls for all new telescopes and existing

telescopes that renegotiate their subleases to develop

decommissioning funding plans to provide assurances of funds to

finance the removal of their facilities and restore sites when

the time to decommission arrives.           The CSO decommissioning will

be performed under the Decommissioning Plan.             TIO has also

committed to decommissioning the TMT under the Decommissioning

Plan.     Its funding plan calls for depositing a million dollars

per year, with adjustments for inflation, commencing upon

observatory operation for the 50-year useful life of the TMT.

      The University is responsible for funding and executing the

decommissioning of its own facilities.            Before the transfer of

ownership of the UKIRT and JCMT facilities to itself, the

University secured $2.5 million for each telescope from the

United Kingdom to defray the anticipated costs of

decommissioning those telescopes.

        Thus, contrary to Appellants’ assertion, there are

commitments to restore the abandoned Poliʻahu Road and to

decommission three telescopes by the time TMT is operational.

There is also a requirement to decommission two additional

telescopes by December 31, 2033, a commitment to not seek any

additional telescope sites to replace the five telescopes that



                                       58
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


will be removed, and a plan for decommissioning other

telescopes, including the TMT.

      It was appropriate for the BLNR to consider these measures

in its HAR § 13-5-30(c)(4) analysis.         Kilakila III, 138 Hawaiʻi

at 404-05, 382 P.3d at 216-17; Morimoto v. Bd. of Land & Natural

Res., 107 Hawaiʻi 296, 303, 113 P.3d 172, 179 (2005). [270:41]

      The BLNR also recognized that “[t]he incremental nature of

a project’s impacts, standing alone, cannot endlessly justify

development within an existing developed area[,]” but found

that, “in this case, the TMT Project’s compliance with all

applicable rules, regulations, and requirements, the Master

Plan, CMP, sub-plans, and the TMT Management Plan, along with

the mitigation measures committed to in the TMT Final EIS, CDUA,

and TMT Management Plan, demonstrate that the TMT Project will

not cause substantial adverse impact to the existing natural

resources within the surrounding area, community, or region

under HAR § 13-5-30(c)(4).”       Because (1) the TMT will not cause

substantial adverse impact to existing plants, aquatic life and

wildlife, cultural, historic, and archaeological sites,

minerals, recreational sites, geologic sites, scenic areas,

ecologically significant areas, and watersheds, (2) mitigation

measures of restoring the abandoned Poliʻahu Road and

decommissioning five telescopes will be adopted, and (3)             other

measures to lessen the impacts of the TMT will be adopted, the

                                     59
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


BLNR did not clearly err in concluding that the TMT will not

have a substantial adverse impact to existing natural resources

within the surrounding area, community, or region, as prohibited

by HAR § 13-5-30(c)(4).

            b.   HAR § 13-5-30(c)(5)

      HAR § 13-5-30(c)(5) required the BLNR to evaluate whether

“[t]he proposed land use, including buildings, structures, and

facilities, [is] compatible with the locality and surrounding

areas and appropriate to the physical conditions and

capabilities of the specific parcel or parcels.”            Appellants

specifically challenge the BLNR’s conclusion that TMT is

“compatible with the locality and surrounding areas.”             In   this

case, the BLNR analyzed the TMT for purposes of HAR § 13-5-

30(c)(5) in the context of the 525-acre Astronomy Precinct of

the MKSR.    In Kilakila III, we affirmed the BLNR’s analysis of

the ATST project within the Haleakalā High Altitude Observatory

(“HO”) site, a single, highly developed 18.166-acre area within

a much larger conservation district.         Kilakila III, 138 Hawaiʻi

at 405, 382 P.3d at 217.       Appellants argue that the area

evaluated for impacts for the ATST on Haleakalā differs

significantly from the 525-acre Mauna Kea Astronomy Precinct,

which encompasses an area including the summit and Northern

Plateau areas of Mauna Kea.



                                     60
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


      There do not appear to be any clear criteria as to how to

determine what should constitute the appropriate “locality and

surrounding areas.”      Nonetheless, total deference to the BLNR’s

decision regarding the area to be evaluated would allow many of

the HAR § 13-5-30(c) criteria to be circumvented through

strategic delineation, and there accordingly must be a sound and

rational basis for defining the relevant locale.

      In this case, it is true that Astronomy Precinct is 525

acres, and much larger than the site evaluated in Kilakila III.

Under the MKSR Master Plan, however, astronomy development is

restricted to a defined 150-acre portion of the 525-acre

Astronomy Precinct.      The issue raised by Appellants regarding

HAR § 13-5-30(c) is whether “[t]he proposed land use . . . [is]

compatible with the locality and surrounding areas. . . .”                 The

BLNR noted that the proposed location of the TMT Project is a

half mile from the summit area, in proximity to the eleven other

previously developed facilities for astronomy within the

Astronomy Project.     Therefore, on these facts, we cannot say

that the BLNR erred in concluding that the TMT Project is

“compatible with the locality and surrounding areas.”

           c.   HAR § 13-5-30(c)(6)

      HAR § 13-5-30(c)(6) (1994) provides: “The existing physical

and environmental aspects of the land, such as natural beauty



                                     61
 **     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


and open space characteristics, will be preserved or improved

upon, whichever is applicable[.]”

      Appellants allege this requirement was not met.             The BLNR

points out that, in Kilakila III, we upheld the BLNR’s findings

and conclusions with respect to § 13-5-30(c)(6) on the grounds

that:

             BLNR noted that “[t]he ATST will not enhance the natural beauty
             or open space characteristics of the HO site.” However, because
             “[t]he HO site contains various astronomy facilities, including
             support buildings, roads and parking lots[,]” and “the proposed
             ATST is similar to existing facilities,” BLNR concluded that
             “[t]he ATST will be consistent with and will preserve the
             existing physical and environmental aspects of
             the land. . . .” Additionally, BLNR considered numerous
             mitigation commitments in the CDUA, which were designed to
             mitigate impacts on biological resources. . . . Therefore,
             similar to its analysis of HAR § 13-5-30(c)(4), BLNR articulated
             with “reasonable clarity” why the ATST would preserve the
             existing physical and environmental aspects of the land.

[266:22] They cite to Kilakila III, 138 Hawaiʻi at 407, 382 P.3d

at 219.

      The BLNR cites to various measures, including the removal

of telescopes from the summit ridge, which will be taken to

preserve the natural beauty and open space characteristics of

the land.      Furthermore, the University formally committed that

this is the last new area of Mauna Kea where a telescope project

would be sought.       The BLNR’s findings with respect to HAR § 13-

5-30(c)(6) are not clearly erroneous.

      Therefore, Appellants’ allegations based HAR § 13-5-30(c)

are without merit.




                                       62
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


D.        Other Procedural Issues

          1.   Whether the original CDUA should have been stricken
               and a new CDUA required.

          MKAH Appellants argue the Hearing Officer erred when she

denied their motion to strike the CDUA because TIO and TOC are

different corporations.          They assert the CDUA “should have been

stricken and a new application submitted” because the CDUA had

been brought by UHH on behalf of TOC, not on behalf of TIO.

          The sections of the Hawaiʻi Administrative Rules cited by

the MKAH Appellants do not support their position.                HAR § 13-5-

31 (1994) does not explicitly state who may apply for a permit;

rather, it requires the signature of the landowner.                HAR § 13-5-

31(a)(5).        HAR § 13-5-31(b) then allows “the State of Hawaii or

government entity with management control over the parcel” to

sign as landowner when the CDUA pertains to state or public

land.       The rules do not require the CDUA applicant to submit a

new application after a change in developers.34

          Appellants assert they were not given an opportunity to

comment on the actual entity for which the CDUP was ultimately

intended.        Appellants had ample opportunity during the contested

case hearing, however, to comment on TIO, challenge its



34
      If a proposed project has changed significantly, however, it appears an
amended application would be required to comport with due process
requirements of adequate notice and an opportunity to be heard on the actual
project.


                                         63
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


participation by opposing its admission as a party, and cross-

examine its witnesses.

      Therefore, this point of error is without merit.

2.    What the nature of the proceeding was below, and
      whether there is an appropriate record on appeal.

      Appellant Temple of Lono asserts that the manner in which

the proceedings were handled after remand makes it unclear

whether this was a new contested case or a resumption of the

prior contested case.      It argues that if the remand was treated

as initiation of a new contested case, then the process had to

provide some means for people to qualify as parties by

requesting a contested case, such as a public hearing, citing to

HAR § 13-1-29 (2009).      It further asserts that after remand, the

BLNR stated that the contested case was being “resumed” but also

stated that “no chapter 92 public meeting was required to “start

up” the contested case. It asserts that, after remand, the

proceeding “ended up as a hybrid recognized nowhere in the

rules.”

      Appellant Temple of Lono appears to misapprehend the

difference between a “contested case” and a “contested case

hearing.”    “‘Contested case’ means a proceeding in which the

legal rights, duties, or privileges of specific parties are

required by law to be determined after an opportunity for agency

hearing.”    HRS § 91-1 (1993 & Supp. 2017).        In Mauna Kea I, we


                                     64
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


vacated the judgment that followed the first contested case

hearing and remanded the case for a new hearing without

dismissing the contested case itself.         136 Hawaiʻi at 399, 363
P.3d at 247.    Thus, in the contested case hearing after remand,

just as in a new trial after remand, a new record on appeal is

created based on admitted evidence.

      The Hearing Officer therefore appropriately

included in the record on appeal filings from the contested case

up until the point in time that the CDUA was originally

approved.    She then continued the proceeding from that point,

with filings and evidence from the second contested case

hearing.    This point of error is therefore without merit.

      3.    Whether TIO and PUEO should have been admitted as
            parties.

      MKAH Appellants, Appellant Temple of Lono, and Appellant

Fergerstrom assert the Hearing Officer and the BLNR erred by

admitting TIO and PUEO as parties to the contested case hearing

after our remand in Mauna Kea I.          They assert TIO and PUEO’s

motions to intervene were not timely because they were filed

after our remand, five and a half years after the February 25,

2011 board meeting at which the BLNR approved the CDUA and

ordered that a contested case hearing be held.

      As discussed in the previous section, we remanded for a new

“contested case hearing,” and did not require initiation of a


                                     65
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


new “contested case.”      Admitting interested parties to

participate for the new contested case hearing on remand was

consistent with the due process concerns of Mauna Kea I.             See

id.   Also, HAR § 13-1-31(a) (2009) requires the decision maker

to determine the parties “within a reasonable time following the

ten-day period following the board meeting.”           The “board

meeting” in question is “the board meeting at which the subject

matter of the request is scheduled for board disposition”

identified in HAR § 13-1-29 (2009), which, in this case, was the

February 25, 2011 board meeting.

      HAR § 13-1-31(b) and (c) (2009), however, do not support

Appellants’ assertion that TIO and PUEO’s applications were

untimely.    Subsection (b) gave the Hearing Officer authority to

admit parties based “upon timely application.”           Subsection (c)

gave the Hearing Officer discretion to admit parties “who can

show a substantial interest in the matter” so long as “the

requestor’s participation [would] substantially assist the board

in its decision making.”

      Although PUEO and TIO “were not admitted “at the ‘same

time’ as the request for [the MKAH Appellants] on or about

February 25, 2011 for a contested case hearing,” there was no

abuse of discretion or other error.         Although HAR § 13-1-31(d)

(2009) states, “All persons with similar interests seeking to be

admitted as parties shall be considered at the same time so far

                                     66
 **    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


as possible[,]”      it does not preclude a later addition of

parties.

       Thus, the intervention of new parties after remand from

this court was not erroneous.

       4.    Whether the Hearing Officer’s scheduling of
             presentations by the parties violated Appellants’ due
             process rights.

       This issue arises out of an August 23, 2016 procedural

ruling by the Hearing Officer requiring all parties to

simultaneously submit witness lists, their witnesses’ written

direct testimonies, exhibit lists, and exhibits, at a date to be

set sometime in October 2016.         Appellants argue that as the

party seeking the CDUP, UHH had the burden of presenting a case

sufficient to secure the BLNR’s approval of the CDUA, citing to

HAR § 13-1-35(k) (2009), which provides:

             The party initiating the proceeding and, in the case of
       proceedings on alleged violations of law, the department, shall
       have the burden of proof, including the burden of producing
       evidence as well as the burden of persuasion. The quantum of
       proof shall be a preponderance of the evidence.

They assert that opponents have no burden of proof and should

not have been required to put on their case simultaneously with

UHH.    They further assert that requiring them to prepare their

case without seeing UHH’s case violated their due process

rights.

       The Hearing Officer has discretion to determine hearing

procedures pursuant to HAR § 13-1-32(b) and (c) (2009), but it


                                      67
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


appears that there was an abuse of that discretion.                As

Appellants argue, UHH had the burden, and even if exhibit lists

and exhibits were properly ordered to be simultaneously

submitted, the opponents of granting a permit for construction

of the TMT should not have been required to submit their

testimonies simultaneously with UHH.             Despite the Hearing

Officer’s initial deadline, however, Appellants were able to add

new witnesses and exhibits throughout the evidentiary proceeding

well past that deadline, and rebuttal witnesses were allowed

upon a showing of good cause.            Moreover, Appellants do not

allege any actual prejudice due to the initial simultaneous

submission requirement.          Thus, Appellants were provided their

due process right “to be heard at a meaningful time and in a

meaningful manner[,]”          Sandy Beach Def. Fund v. City Council, 70

Hawaiʻi 361, 378, 773 P.2d 250, 261 (1989) (citations omitted).35




35
      In Point of Error D(5), Appellant Temple of Lono asserts there was
often significant time between the filing of its motions and issuance of
rulings on those motions, and asserts eighteen motions were not decided or
decided late. Of the eighteen motions, all but one were filed after the July
18, 2016 motions deadline, and the Hearing Officer eventually ruled on all
motions. In Point of Error D(6), the Temple alleges that the Hearing Officer
refused to provide “reasoned explanations” for her rulings. The record
indicates that explanations were provided to the Temple for all of the
rulings. Therefore, these points of error lack merit.




                                         68
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    **


      5.    Whether the Hearing Officer improperly failed to
            provide required rulings and explanations for
            thousands of proposed findings of fact.

      Appellant Temple of Lono asserts the Hearing Officer failed

to comply with the requirement to provide a ruling on each of

its proposed FOFs.      It cites HRS § 91-12 (1993), which provides

as below, with emphases added:

      Decisions and orders. Every decision and order adverse
      to a party to the proceeding, rendered by an agency in a
      contested case, shall be in writing or stated in the record and
      shall be accompanied by separate findings of fact and conclusions
      of law. If any party to the proceeding has filed proposed
      findings of fact, the agency shall incorporate in its decision a
      ruling upon each proposed finding so presented. The agency shall
      notify the parties to the proceeding by delivering or mailing a
      certified copy of the decision and order and accompanying
      findings and conclusions within a reasonable time to each party
      or to the party’s attorney of record.

      The Hearing Officer’s Proposed Findings of Fact,

Conclusions of Law, Decision and Order stated in the

Introduction section:

      Any proposed finding of fact submitted by the parties which is
      not specifically incorporated is rejected for one or more of the
      following reasons:

            -- They are repetitious or similar to the Hearing Officer’s own
            findings of fact or conclusions of law or decision and order,
            and/or

            -- They are not supported by reliable and/or probative evidence,
            and/or

            -- They are in whole or in part not supported by and/or are
            contrary to the facts or law, and/or

            -- They are immaterial, superfluous, and/or irrelevant to the
            material facts, issues, and/or law of this case.

[185:302]

      Appellant Temple of Lono alleges that without specific

rulings on each proposed finding, a party is left to first

                                     69
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


search out which proposed findings the Hearing Officer rejected.

It asserts that the proposing party must engage in pure

speculation as to which of the above possible reasons or

combination of reasons a proposed finding had been rejected, and

that this process does not provide a meaningful opportunity to

file exceptions.

      In Mitchell v. BWK Joint Venture, 57 Haw. 535, 540-43, 560
P.2d 1292, 1296-97 (1977), we held that HRS § 91-12 was not

violated when a board rejected wholesale a number of

proposed findings “for the reason that these findings of fact

had been disapproved by the board or were repetitious of

testimony which was already in evidence”.          We also stated:

           The respondent offered 53 proposed findings, of which the Board
           accepted 20. It rejected the remaining proposed findings “because
           they are, in whole or in part, contrary to the facts or the law
           or because they are immaterial.” Such a statement indicated the
           Boardʼs ruling with respect to its adoption or rejection of all
           53 of the proposed findings, and we see no objection to
           including all 53 rulings in one sentence instead of 53 separate
           sentences.

Mitchell, 57 Haw. at 541-42, 560 P.2d at 1296-97(emphasis

added).   In Application of Hawaiian Tel. Co., we also stated

that “[i]t is a settled rule in administrative law that a

separate ruling on each proposed finding filed by a party is not

indispensable. . . . All that is required is that the agency

incorporate its findings in its decision.”          54 Haw. 663, 668,

513 P.2d 1376, 1379 (1973) (citation omitted).           Also, the ICA

ruled in Outdoor Circle v. Harold K.L. Castle Tr. Estate, that


                                     70
     **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


where an agency “made and incorporated reasonably clear

findings” and “[b]y choosing those, it impliedly rejected all

others,” the agency did not violate HRS 91-12.               4 Haw. App. 633,

645, 675 P.2d 784, 792 (1983).            The ICA also ruled in Survivors

of Timothy Freitas, Dec. v. Pac. Contractors Co., that HRS § 91-

12 does not require “a separate ruling on each proposed

finding”.        1 Haw. App. 77, 84, 613 P.2d 927, 932 (1980).           To the

extent the Hearing Officer did not adopt the Temple of Lono’s

proposed findings, they were impliedly rejected on the merits.

          Therefore, this point of error is also without merit.36

                                 VI.   Conclusion

          Upon our careful review of the issues raised in these

appeals as discussed above, we affirm the BLNR’s September 27,




36
      Finally, in Point of Error D(8), Appellant Temple of Lono asserts that
because the new Hearing Officer knew that the BLNR had earlier approved the
permit, there is a question of how the Hearing Officer “would be any less
influenced by the premature approval of the permit than the hearing officer
in the first proceeding.” In Mauna Kea I, however, we ordered that the
permit issued in the first proceeding be vacated and the matter remanded to
the BLNR “so that a contested case hearing can be conducted before [the BLNR]
or a new hearing officer, or for other proceedings consistent with this
opinion.” Mauna Kea I, 136 Hawaiʻi at 381, 399, 363 P.3d at 229, 247. The
Hearing Officer was therefore required to read the court’s opinion, which
details the previous procedural history. If Appellant Temple of Lono’s
position was correct, there could never be a new contested hearing after
remand if an agency or hearing officer was aware of the prior ruling that had
been set aside; decisions of judges are also sometimes vacated and remanded
to them for further proceedings consistent with an appellate court’s
decision. Thus, this point of error is also without merit.



                                         71
 **    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


2017, Decision and Order authorizing issuance of a CDUP for the

TMT.

Richard Naiwieha Wurdeman                  /s/ Mark E. Recktenwald
for appellants
Mauna Kea Anaina Hou,                      /s/ Sabrina S. McKenna
Kealoha Pisciotta,
Clarence Kukauakahi                        /s/ Richard W. Pollack
Ching, Flores-Case ʻOhana,
Deborah J. Ward, Paul K.                   /s/ Jeannette H. Castagnetti
Neves, and Kahea:
The Hawaiian Environmental
Alliance

Gary Z. Zamber
for intervenor-appellants
Temple of Lono, Mehana
Kihoi, Joseph Kualiʻi Camara,
Leinaʻala Sleightholm,
Kalikolehua Kanaele,
Tiffnie Kakalia, Brannon
Kamahana Kealoha, Cindy
Freitas, and William Freitas

Intervenor-appellant
Harry Fergerstrom, pro se,
on the briefs

Clyde J. Wadsworth
(William J. Wynhoff, Kimberly
Tsumoto Guidry, Julie China,
and Kalikoʻonalani D. Fernandes
with him on the briefs)
for appellees State of Hawaiʻi,
Board of Land and Natural Resources,
and Chairperson Suzanne D. Case

John P. Manaut, Ian L.
Sandison, Joyce W.Y.
Tam-Sugiyama and Lyndsay N.
McAneeley for appellee
University of Hawaiʻi at Hilo




                                      72
 **   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   **


Ross T. Shinyama and J. Douglas
Ing (Brian A. Kang and Summer H.
Kaiawe with them on the briefs)
for intervenor-appellee
TMT International Observatory LLC

Lincoln S.T. Ashida and Newton J.
Chu (Vaughn G.T. Cook with them on
the briefs) for intervenor-appellee
Perpetuating Unique
Educational Opportunities, Inc.




                                     73